EXHIBIT 10.1

Conformed Execution Copy

AMENDMENT AGREEMENT

among

ENDURANCE SPECIALTY HOLDINGS LTD.,

VARIOUS DESIGNATED SUBSIDIARY BORROWERS,

VARIOUS LENDING INSTITUTIONS,

and

JPMORGAN CHASE BANK, N.A.

as ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

Dated as of April 18, 2005



--------------------------------------------------------------------------------

$925,000,000




J.P. MORGAN SECURITIES INC.,

and

WACHOVIA CAPITAL MARKETS, LLC

as JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as SYNDICATION AGENT

and

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

HSBC BANK USA, N.A., and

THE BANK OF NEW YORK,

as DOCUMENTATION AGENTS




 

 


--------------------------------------------------------------------------------



2

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of April 18, 2005
(amending and restating the Existing Credit Agreement referred to below), among
ENDURANCE SPECIALTY HOLDINGS LTD., a company organized under the laws of Bermuda
(the “Parent Borrower”), the Designated Subsidiary Borrowers (as defined in the
Amended Credit Agreement (as defined below)) from time to time party hereto, the
lending institutions listed in Schedule I hereto under the captions “Continuing
Lenders” (the “Continuing Lenders”) and “Additional Lenders” (the “Additional
Lenders”, and together with the Continuing Lenders, the “Lenders”), and JPMORGAN
CHASE BANK, N.A., a national banking association (as successor to JPMorgan Chase
Bank), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, the Parent Borrower, the Designated Subsidiary Borrowers, the
Continuing Lenders, certain other lenders and the Administrative Agent are
parties to a three-year credit agreement dated as of August 6, 2004 (the
“Existing Credit Agreement”);

WHEREAS, the Existing Credit Agreement is to be amended as provided herein (the
“Amended Credit Agreement”) in order to provide for, among other things, an
increase in the principal amount of the Commitments, the issuance of Fronted
Letters of Credit, Letters of Credit denominated in currencies other than
Dollars, the extension of the Commitment Expiration Date and the refinancing of
the Revolving Loans;

WHEREAS, each of the lenders to the Existing Credit Agreement that is not a
Continuing Lender (collectively, the “Retiring Lenders”) will cease being a
“Lender” under the Existing Credit Agreement, and each of the Additional Lenders
will become a “Lender” under the Amended Credit Agreement, in each case as of
the effectiveness of this Amendment Agreement; and

WHEREAS, the Continuing Lenders and the Additional Lenders are willing, subject
to the terms and conditions of this Amendment Agreement, to amend the Existing
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Amendment Agreement and other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Amendment. On the Effective Date (as defined in Section 7 herein),
the Existing Credit Agreement is hereby amended (the “Amended Credit Agreement”)
as expressly set forth below. From and after the effectiveness of such amendment
and restatement, the terms “Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof” and words of similar import, as used in the Amended Credit Agreement,
shall, unless the context other requires, refer to the Existing Credit Agreement
as amended hereby in the form of the Amended

 

 


--------------------------------------------------------------------------------



3

Credit Agreement, and the term “Credit Agreement”, as used in the other Credit
Documents, shall mean the Amended Credit Agreement.

(a) All references to “August 6, 2004” in the Existing Credit Agreement shall be
deemed to refer to April 18, 2005 in the Amended Credit Agreement.

(b) Section 1.01(d) of the Existing Credit Agreement is hereby deleted in its
entirety.

(c) Section 1.14 (e) of the Existing Credit Agreement is hereby amended by
deleting such Section and substituting the following therefor:

“(e) on or prior to the date of designation, the Administrative Agent shall have
received an opinion, addressed to the Administrative Agent and each of the
Lenders and dated the date of designation, from counsel to such Person, which
opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent; and”

(d) Sections 2A and 2B of the Existing Credit Agreement are hereby amended by
substituting Annex A attached hereto therefor.

(e) Section 3.01(g) of the Existing Credit Agreement is hereby amended by adding
the following at the end thereof:

“In addition, the Parent Borrower shall pay to the Issuing Lender for its own
account a fronting fee at a rate agreed to by such Issuing Lender with the
Parent Borrower (the “Tranche 1 Fronted Letter of Credit Fee”) on the undrawn
and unexpired amount of each Tranche 1 Fronted Letter of Credit, payable
quarterly in arrears on the last Business Day of each calendar quarter and upon
the first day on or after the termination of the Total Tranche 1 Commitment upon
which no Tranche 1 Letters of Credit remain outstanding.”

(f) Section 3.01(h) of the Existing Credit Agreement is hereby amended by adding
the following at the end thereof:

“In addition, the Parent Borrower shall pay to the Issuing Lender for its own
account a fronting fee at a rate agreed to by such Issuing Lender with the
Parent Borrower (the “Tranche 2 Fronted Letter of Credit Fee”) on the undrawn
and unexpired amount of each Tranche 2 Fronted Letter of Credit, payable
quarterly in arrears on the last Business Day of each calendar quarter and upon
the first day on or after the termination of the Total Tranche 2 Commitment upon
which no Tranche 2 Letters of Credit remain outstanding.”

(g) Section 4.02(a) of the Existing Credit Agreement is hereby amended by
deleting such Section and substituting the following therefor:

“(a) If on any date prior to the Commitment Expiration Date and for any reason
(including any fluctuations in the U.S. Dollar Equivalent of any amount of any
Optional Currency), the sum of the aggregate outstanding principal amount of

 


--------------------------------------------------------------------------------



4

Tranche 1 Revolving Loans plus the Tranche 1 Letter of Credit Outstandings
exceeds the Total Tranche 1 Commitment as then in effect, the Parent Borrower
shall repay, or cause one or more of the Borrowers to whom Tranche 1 Revolving
Loans were made and/or for whose account Tranche 1 Letters of Credit were issued
to repay, on such day the outstanding Tranche 1 Revolving Loans in an aggregate
principal amount equal to the amount by which the aggregate outstanding
principal amount of Tranche 1 Revolving Loans plus the Tranche 1 Letter of
Credit Outstandings exceeds the Total Tranche 1 Commitment as then in effect.
If, after giving effect to the prepayment of all outstanding Tranche 1 Revolving
Loans, as set forth above, the Tranche 1 Letter of Credit Outstandings (less the
amount of any cash and/or Cash Equivalents previously paid to, and currently
held by, the Administrative Agent as contemplated by this sentence or otherwise)
exceeds the Total Tranche 1 Commitment, the Parent Borrower shall pay, or cause
one or more Borrowers for whose account Tranche 1 Letters of Credit were issued
to pay, to the Administrative Agent at the Payment Office on such date an amount
of cash and/or Cash Equivalents equal to the amount of such excess, such cash
and/or Cash Equivalents to be held as security for all obligations of the
respective Borrower to the Tranche 1 Lenders hereunder in the Collateral Account
applicable to such Borrower.”

(h) Section 4.02(b) of the Existing Credit Agreement is hereby amended by
deleting such Section and substituting the following therefor:

“(b) If on any date prior to the Commitment Expiration Date and for any reason
(including any fluctuations in the U.S. Dollar Equivalent of any amount of any
Optional Currency), the sum of the aggregate outstanding principal amount of
Tranche 2 Revolving Loans plus the Tranche 2 Letter of Credit Outstandings
exceeds the Total Tranche 2 Commitment as then in effect, the Parent Borrower
shall repay, or cause one or more Borrowers to whom Tranche 2 Revolving Loans
were made and/or for whose account Tranche 2 Letters of Credit were issued to
repay, on such day the outstanding Tranche 2 Revolving Loans in an aggregate
principal amount equal to the amount by which the aggregate outstanding
principal amount of Tranche 2 Revolving Loans plus the Tranche 2 Letter of
Credit Outstandings exceeds the Total Tranche 2 Commitment as then in effect.
If, after giving effect to the prepayment of all outstanding Tranche 2 Revolving
Loans, as set forth above, the Tranche 2 Letter of Credit Outstandings (less the
amount of any cash and/or Cash Equivalents previously paid to, and currently
held by, the Administrative Agent as contemplated by this sentence) exceeds the
Total Tranche 2 Commitment, the Parent Borrower shall pay, or cause one or more
Borrowers for whose account Tranche 2 Letters of Credit were issued to pay, to
the Administrative Agent at the Payment Office on such date an amount of cash
and/or Cash Equivalents equal to the amount of such excess, such cash and/or
Cash Equivalents to be held as security for all obligations of the respective
Borrowers to the Tranche 2 Lenders hereunder in a cash collateral account to be
established by the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent.”

(i) Section 5.01 (k) of the Existing Credit Agreement is hereby amended by
deleting such Section and substituting the following therefor:

 


--------------------------------------------------------------------------------



5

“(k) [Reserved.]”

(j) Section 6.03 of the Existing Credit Agreement is hereby amended by (1)
inserting in clause (ii) of such Section the word “material” between the words
(i) “any” and “Lien” and (ii) “any” and “indenture” and (2) deleting the period
at the end of such Section and substituting a comma therefor and by adding the
following at the end of such section:

“, except to the extent that, in the case of each of the immediately preceding
clauses (i), (ii) and (iii), such contravention, conflict, inconsistency,
breach, default, material Lien or violation would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.”

(k) Section 6.04 of the Existing Credit Agreement is hereby amended by inserting
the following at the beginning of such Section:

“To the best of the knowledge of the Parent Borrower or any Subsidiary of the
Parent Borrower, as applicable,”

(l) Section 6.05(a) of the Existing Credit Agreement is hereby amended by adding
the following at the end thereof, “(including such repurchases prior to the
Amendment Agreement)”.

(m) Section 6.10(a) of the Existing Credit Agreement is amended by deleting such
Section and substituting the following therefor:

“The consolidated balance sheet of the Parent Borrower for the fiscal year ended
December 31, 2004, and the related consolidated statements of income,
shareholders’ equity and cash flows, reported on by Ernst & Young LLP fairly
present in all material respects, in each case, in conformity with GAAP or SAP,
as applicable, consistently applied, the consolidated financial position and
results of operations and cash flows of the Parent Borrower as of such dates and
their consolidated results of operations and cash flows for such periods
stated.”

(n) Section 6.10(b) of the Existing Credit Agreement is amended by (1) deleting
“December 31, 2003” and substituting therefor the date “December 31, 2004” and
(2) deleting “Material Adverse Effect” and substituting therefor “material
adverse effect on the business, operations, property or financial condition of
the Parent Borrower and its Subsidiaries, taken as a whole”.

(o) Section 6.11 of the Existing Credit Agreement is hereby amended by deleting
clause (ii) of the first sentence of such Section and substituting the following
therefor:

“(ii) have paid all material taxes payable by them which have become due and
assessments which have become due, except for those contested in good faith and
adequately disclosed and for which adequate reserves have been established in
accordance with GAAP.”

 


--------------------------------------------------------------------------------



 

6

 

 

(p) Section 6.13 of the Existing Credit Agreement is hereby amended by deleting
(1) clause (b) of such Section and (2) “(a)”.

(q) Section 6.14 of the Existing Credit Agreement is amended by deleting such
Section and substituting the following therefor:

“As of the Effective Date, the authorized capital stock of the Parent Borrower
consists of 120,000,000 shares, $1.00 par value per share, of which 60,585,208
ordinary shares are issued and outstanding. As of the Effective Date, all such
outstanding shares of the Parent Borrower have been duly and validly issued and
are fully paid and nonassessable. As of the Effective Date, neither the Parent
Borrower nor any of its Subsidiaries has outstanding any securities convertible
into or exchangeable for its capital stock or outstanding any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock
except for options, warrants, grants, restricted share units and unpaid premium
on shares issued by EWHL and EWIL outstanding in the aggregate amounts set forth
on Annex IV.”

(r) Section 6.16 of the Existing Credit Agreement is hereby amended by deleting
the first sentence of such Section and substituting the following therefor:

“The Parent Borrower and each of its Subsidiaries is in compliance in all
material respects with all applicable statutes, regulations, rules and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including compliance with all applicable environmental laws),
except where the failure to comply would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.”

(s) Section 6.17 of the Existing Credit Agreement is hereby amended by inserting
the following after “(ii)” and “(iii)”:

“to the best of the knowledge of the Parent Borrower or any Subsidiary of the
Parent Borrower, as applicable,”

(t) Section 8.04(b) of the Existing Credit Agreement is amended by deleting the
word “and” which appears before clause (iii) and substituting a comma therefor
and by adding the following at the end of such definition:

“, and (iv) letters of credit (other than Letters of Credit issued pursuant to
this Agreement) in an aggregate amount not to exceed $75,000,000”.

(u) The Existing Credit Agreement is hereby amended by adding the following
Section after Section 8.12:

“8.13. Restrictions on Transfers. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, prohibit or otherwise restrict the transfer
of cash or other

 

 


--------------------------------------------------------------------------------



7

assets or suffer to exist any agreement which prohibits or otherwise restricts
the transfer of cash or other assets from any Subsidiary of the Parent Borrower
to the Parent Borrower, except (i) prohibitions or restrictions existing under
or by reason of this Agreement or the other Credit Documents, (ii) prohibitions
or restrictions existing under or by reason of Legal Requirements, and (iii)
other prohibitions or restrictions which, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.”

(v) Section 10 of the Existing Credit Agreement is amended by:

(1) adding the following new or substitute definitions in proper alphabetical
order:

“Aggregate Multicurrency Letter of Credit Limit” shall mean $100,000,000.

“Amendment Agreement” shall mean the Amendment Agreement dated as of April 18,
2005, among the Parent Borrower, the Designated Subsidiary Borrowers, the
Lenders and the Administrative Agent.

“Applicable Margin” shall mean, for any day:

(a) with respect to interest on any Tranche 1 Revolving Loan, Tranche 1 Facility
Fee, Tranche 1 Utilization Fee or Tranche 1 Letter of Credit Fee, for any Margin
Adjustment Period, from and after any Start Date to and including the
corresponding End Date, the respective percentage per annum set forth below
opposite the respective Level (i.e., Level 1, Level 2 or Level 3, as the case
may be) indicated to have been achieved on the applicable Test Date for such
Start Date (as shown in the respective officer’s certificate delivered pursuant
to Section 7.01(c)):

 

 

 

Level 1:

 

Level 2:

 

Level 3:

 

Leverage
Ratio

 

less than or
equal to
0.20:1.00

 

greater than
0.20:1.00 and less
than or equal to
0.25:1.00

 

greater than
0.25:1.00

 

Applicable Margin
for Eurodollar Loans

 

 

0.185

%

 

 

0.235

%

 

 

0.285

%

 

Applicable Margin
for Base Rate Loans

 

 

0.00

%

 

 

0.00

%

 

 

0.00

%

 

Applicable Margin
for Facility Fee

 

 

0.09

%

 

 

0.09

%

 

 

0.09

%

 

Applicable Margin
for Utilization Fee

 

 

0.10

%

 

 

0.10

%

 

 

0.10

%

 


(b) with respect to interest on any Tranche 2 Revolving Loan or Tranche 3
Revolving Loan, Tranche 2 Facility Fee or Tranche 3 Facility Fee, Tranche 2
Utilization Fee or Tranche 3 Utilization Fee or Tranche 2 Letter of Credit Fee,
for any Margin

 

 


--------------------------------------------------------------------------------



8

Adjustment Period, from and after any Start Date to and including the
corresponding End Date, the respective percentage per annum set forth below
opposite the respective Level (i.e., Level 1, Level 2 or Level 3, as the case
may be) indicated to have been achieved on the applicable Test Date for such
Start Date (as shown in the respective officer’s certificate delivered pursuant
to Section 7.01(c)):

 

 

 

Level 1:

 

Level 2:

 

Level 3:

 

Leverage
Ratio

 

less than or
equal to
0.20:1.00

 

greater than
0.20:1.00 and less
than or equal to
0.25:1.00

 

greater than
0.25:1.00

 

Applicable Margin
for Eurodollar Loans

 

 

0.31

%

 

 

0.39

%

 

 

0.475

%

 

Applicable Margin
for Base Rate Loans

 

 

0.00

%

 

 

0.00

%

 

 

0.00

%

 

Applicable Margin
for Facility Fee

 

 

0.09

%

 

 

0.11

%

 

 

0.15

%

 

Applicable Margin
for Utilization Fee

 

 

0.10

%

 

 

0.10

%

 

 

0.10

%

 


Notwithstanding the foregoing, (i) if the Parent Borrower fails to deliver the
financial statements required to be delivered pursuant to Section 7.01(a) or (b)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 7.01(c) showing the applicable Leverage Ratio on the relevant Test Date)
on or prior to the respective date required by such Sections, then Level 3
pricing shall apply until such time, if any, as the financial statements
required as set forth above and the accompanying officer’s certificate have been
delivered showing the pricing for the respective Margin Adjustment Period is at
a level below Level 3 (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificate as so required,
any reduction in the Applicable Margin shall apply only from and after the date
of the delivery of the complying financial statements and officer’s
certificate); (ii) except when clause (iii) below is applicable Level 1 pricing
shall apply for the period from the Effective Date to the date of the delivery
of the Parent Borrower’s consolidated financial statements (and related
officer’s certificate) in respect of its fiscal year ending June 30, 2004; and
(iii) Level 3 pricing shall apply at all times when any Event of Default is in
existence.

“Effective Date” shall have the meaning set forth in the Amendment Agreement.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of August
6, 2004, among the Parent Borrower, the subsidiary borrowers party thereto, the
lenders thereto and the Administrative Agent.

“Expiration Date” shall mean May 17, 2005.

“Federal Reserve System” shall mean the Federal Reserve System of the United
States of America.

 

 


--------------------------------------------------------------------------------



 

 

 

 

9

“Fronted Letter of Credit Limit” shall mean $150,000,000.

“Issuing Lender” shall mean JPMorgan Chase Bank, N.A. or any other Lender that
agrees to become an Issuing Lender under Sections 2A or 2B.

“Notice Office” shall mean, with respect to notices related to Revolving Loans,
JPMorgan Chase Bank, N.A., 1111 Fannin Street, Houston, Texas 77002-6925, Attn:
Andrew Perkins and, with respect to notices related to Letters of Credit,
JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa, Florida
33610-8128, Attn: Vera Kostic, or such other office as the Administrative Agent
may designate to the Parent Borrower and the Lenders from time to time.

“Optional Currency” shall mean Canadian dollars, euros and British pounds
sterling and to the extent generally available to all Lenders, Australian
dollars and Japanese yen (or other currencies as are requested by a Borrower and
reasonably acceptable to the applicable Lender).

“Original Lenders” shall mean each Person which was a “Tranche 1 Lender” or a
“Tranche 2 Lender”, as the case may be, under, and as defined in, the Existing
Credit Agreement.

“Overnight Eurodollar Rate” shall mean, with respect to any day in any period
during which a reimbursement obligation in respect of any Letter of Credit
denominated in an Optional Currency is outstanding, (i) the offered quotations
by JPMorgan Chase Bank, N.A. to first-class banks in the New York interbank
market (or such other market in which JPMorgan Chase Bank, N.A. customarily
deals at such time) for deposits in such Optional Currency of amounts in same
day funds approximately comparable to such reimbursement obligations with a
maturity of the next Business Day determined as of 10:00 A.M. (New York time)
(or, if later, the time on such day on which such reimbursement obligation
arose) on such day (or if such day is not a Business Day, the next preceding
Business Day) divided (and rounded upward to the next whole multiple of 1/16 of
1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of “Eurocurrency liabilities” as defined in
Regulation D (or any successor category of liabilities under Regulation D).

“Tranche 1 Fees” shall mean the Tranche 1 Facility Fee, the Tranche 1
Utilization Fee, the Tranche 1 Letter of Credit Fee and the Tranche 1 Fronted
Letter of Credit Fee.

“Tranche 1 Fronted Letter of Credit” shall mean any Tranche 1 Letter of Credit
issued by an Issuing Lender in reliance on the agreements of the other Lenders
set forth in Section 2A.09.

“Tranche 1 Fronted Letter of Credit Fee” shall have the meaning provided in
Section 3.01(g).

 

 


--------------------------------------------------------------------------------



10

“Tranche 1 Fronted Letter of Credit Participants” shall have the meaning
provided in Section 2A.09.

“Tranche 1 Non-Fronted Letter of Credit” shall mean any Tranche 1 Letter of
Credit other than a Tranche 1 Fronted Letter of Credit.

“Tranche 2 Fees” shall mean the Tranche 2 Facility Fee, the Tranche 2
Utilization Fee, the Tranche 2 Letter of Credit Fee and the Tranche 2 Fronted
Letter of Credit Fee.

“Tranche 2 Fronted Letter of Credit” shall mean any Tranche 2 Letter of Credit
issued by an Issuing Lender in reliance on the agreements of the other Lenders
set forth in Section 2B.09.

“Tranche 2 Fronted Letter of Credit Fee” shall have the meaning provided in
Section 3.01(h).

“Tranche 2 Fronted Letter of Credit Participants” shall have the meaning
provided in Section 2B.09.

“Tranche 2 Non-Fronted Letter of Credit” shall mean any Tranche 2 Letter of
Credit other than a Tranche 2 Fronted Letter of Credit.

“Tranche 3 Fees” shall mean the Tranche 3 Facility Fee and the Tranche 3
Utilization Fee.

“U.S. Dollar Equivalent” shall mean, on any Business Day with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amounts of such other currency, based
upon the spot selling rate at which JPMorgan Chase Bank, N.A. offers to sell
such other currency for Dollars in the New York foreign exchange market at
approximately 10:00 a.m. New York time on such Business Day for delivery two
Business Days later.

(2) deleting the date “August 6, 2007” in the definition of “Commitment
Expiration Date” and substituting therefor the date “April 18, 2010”.

(3) deleting the date “June 30, 2004” in the definition of “Margin Adjustment
Period” and substituting therefor the date “March 31, 2005”.

(4) deleting the name “JPMorgan Chase Bank” in the definition of “Issuing Agent”
and substituting therefor the name “JPMorgan Chase Bank, N.A.”.

(5) deleting the definition of “Three-Year Term Loan Agreement”.

(w) Section 12.01 of the Existing Credit Agreement is amended by deleting “White
& Case LLP” and substituting therefor the name “Simpson Thacher & Bartlett LLP”.

(x) Section 12.06(b) of the Existing Credit Agreement is hereby amended by
deleting such Section and substituting the following therefor:

 

 


--------------------------------------------------------------------------------



11

“(b) Each of the Tranche 1 Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Tranche 1 Revolving Loans, Tranche 1 Unpaid Drawings or Tranche 1 Fees,
of a sum which with respect to the related sum or sums received by other Tranche
1 Lenders is in a greater proportion than the total of such Tranche 1 Obligation
then owed and due to such Tranche 1 Lender bears to the total of such Tranche 1
Obligation then owed and due to all of the Tranche 1 Lenders immediately prior
to such receipt, then such Tranche 1 Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Tranche 1 Lenders
an interest in the Tranche 1 Obligations of the respective Tranche 1 Borrower to
such Tranche 1 Lenders in such amount as shall result in a proportional
participation by all of the Tranche 1 Lenders in such amount, provided that if
all or any portion of such excess amount is thereafter recovered from such
Tranche 1 Lender, such purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.

(c) Each of the Tranche 2 Lenders and Tranche 3 Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise) which is applicable to the payment of the
principal of, or interest on, the Tranche 2 Revolving Loans, Tranche 3 Revolving
Loans, Tranche 2 Unpaid Drawings, Tranche 2 Fees or Tranche 3 Fees, of a sum
which with respect to the related sum or sums received by other Tranche 2
Lenders and Tranche 3 Lenders is in a greater proportion than the total of such
Tranche 2 Obligation or Tranche 3 Obligation then owed and due to such Tranche 2
Lender or Tranche 3 Lender bears to the total of such Tranche 2 Obligation and
Tranche 3 Obligation then owed and due to all of the Tranche 2 Lenders and
Tranche 3 Lenders immediately prior to such receipt, then such Tranche 2 Lender
or Tranche 3 Lender, as the case may be, receiving such excess payment shall
purchase for cash without recourse or warranty from the other Tranche 2 Lenders
and Tranche 3 Lenders, as the case may be, an interest in the Tranche 2
Obligations and Tranche 3 Obligations of the respective Tranche 2 Borrower or
Tranche 3 Borrower to such Tranche 2 Lenders and Tranche 3 Lenders, in such
amount as shall result in a proportional participation by all of the Tranche 2
Lenders and Tranche 3 Lenders in such amount, provided that if all or any
portion of such excess amount is thereafter recovered from such Tranche 2 Lender
or Tranche 3 Lender, as the case may be, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.”

(y) Section 12.07 of the Existing Credit Agreement are hereby amended by adding
the following at the end thereof:

(c) All references in this Agreement to amounts in Dollars shall include, unless
the context otherwise requires, amounts in Optional Currencies using the then
U.S. Dollar Equivalent thereof.

 

 


--------------------------------------------------------------------------------



12

(z) The first two sentences of Section 12.08(a) of the Existing Credit Agreement
are hereby amended by deleting the first two sentences thereof and substituting
the following therefor:

“THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT
ISSUED UNDER THE LAWS OF ENGLAND AND WALES AND THE LAWS OF OTHER JURISDICTIONS,
AS AGREED TO BETWEEN THE APPLICABLE BORROWER AND THE ISSUING LENDER IN
ACCORDANCE WITH SECTIONS 2A.01 AND 2B.01) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (OTHER THAN WITH
RESPECT TO LETTERS OF CREDIT ISSUED UNDER THE LAWS OF THE UNITED KINGDOM IN
ACCORDANCE WITH SECTIONS 2A.01 and 2B.01) MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER AND EACH LENDER
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.”

SECTION 2. Amendment to Annexes. Annexes I, II, IV and VIII to the Existing
Credit Agreement are hereby amended to the extent necessary to reflect the
information contained on Annexes B, C, D and E to this Amendment Agreement,
respectively.

SECTION 3. Amendment to Exhibits. Exhibits A, C-1 and C-2 to the Existing Credit
Agreement are hereby amended by substituting therefor Exhibits A, B and C to
this Amendment Agreement, respectively. Exhibits I-1, I-2 and I-3 are hereby
deleted in their entirety.

SECTION 4. Loans and Letters of Credit. The Letters of Credit outstanding under
the Existing Credit Agreement on the Effective Date shall continue to be
outstanding under the Amended Credit Agreement and the terms of the Amended
Credit Agreement will govern the rights of the Borrowers, the Retiring Lenders,
the Continuing Lenders and the Additional Lenders with respect thereto. It is
expressly agreed that the Retiring Lenders are third party beneficiaries of the
provisions of Sections 2A.08 and 2B.08 of the Amended Credit Agreement and the
rights and remedies of the Retiring Lenders thereunder may not be amended,
waived, supplemented or otherwise modifies without their prior written consent.
The outstanding Revolving Loans on the Effective Date under the Existing Credit
Agreement shall be repaid on the Effective Date in accordance with the terms of
the Existing Credit Agreement.

SECTION 5. Endurance Reinsurance Corporation of America. It is understood by the
parties hereto that the signature hereto of Endurance Reinsurance Corporation of
America, a New York domiciled property and casualty insurance company (“ERCA”)
will not be

 

 


--------------------------------------------------------------------------------



13

considered effective, and the Amended Credit Agreement will not become effective
with respect to ERCA (and ERCA shall not have the right to request Letters of
Credit to be issued or Revolving Loans to be made under the Existing Credit
Agreement), until such time as ERCA receives the non-objection thereto of the
State of New York Insurance Department (the “Department”) pursuant to ERCA’s
application with the Department pursuant to Section 1505 of the New York
Insurance Law, and evidence as to such non-objection has been furnished to the
Administrative Agent. It is understood that as of the Effective Date no Letters
of Credit or Revolving Loans will be outstanding under the Existing Credit
Agreement for the account of ERCA.

SECTION 6. Representations and Warranties. Each Borrower represents and warrants
to each of the Lenders that (a) those representations and warranties set forth
in Section 6 of the Amended Credit Agreement which are stated therein to be made
by it, after giving effect to this Amendment Agreement, are true and correct in
all material respects on the date hereof with the same effect as if made on the
date hereof (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and (b)
the certificates of the Borrowers, dated the Effective Date (as defined in the
Existing Credit Agreement), covering the matters contained in Exhibit F to the
Existing Credit Agreement with appropriate insertions and deletions, together
with (x) copies of their respective certificates of incorporation, by-laws or
other organizational documents and (y) their respective resolutions relating to
this Amendment Agreement are true and correct in all material respects on the
date hereof with the same effect as if made on the date hereof. Each Borrower
represents and warrants that, after giving effect to this Amendment Agreement,
no Default or Event of Default has occurred and is continuing in relation to it.

SECTION 7. Conditions to Effectiveness. This Amendment Agreement shall become
effective as of April 18, 2005 (the “Effective Date”) upon the occurrence of the
following conditions precedent:

(a) Execution of Agreement. (i) The Administrative Agent shall have received
this Amendment Agreement executed and delivered by a duly authorized officer of
the Administrative Agent, each Borrower and each of the Lenders who shall
constitute all of the Continuing Lenders and the Additional Lenders and the
Required Lenders under the Existing Credit Agreement and (ii) there shall have
been delivered to the Administrative Agent for the account of each Lender that
has requested the same, the appropriate Note or Notes, executed by each
Borrower, in each case, in the amount, maturity and as otherwise provided
herein.

(b) Corporate Proceedings. The Administrative Agent shall have received, from
each Borrower, the resolutions relating to this Amendment Agreement which shall
be satisfactory to the Administrative Agent.

(c) A.M. Best Rating. On the Effective Date, each Regulated Insurance Company
shall have an A.M. Best financial strength rating of at least “B++”.

 

 


--------------------------------------------------------------------------------



14

(d) Fees. On the Effective Date, the Borrowers shall have paid the
Administrative Agent and the Lenders all fees, expenses (including, without
limitation, legal fees and expenses) and other compensation required to be paid
on or prior to the Effective Date.

(e) Leverage Ratio. On the Effective Date, the Administrative Agent shall have
received a certificate, executed by the chief financial officer or other
Authorized Officer of the Parent Borrower, setting forth the Leverage Ratio as
of the Effective Date (after giving effect to the incurrence of Revolving Loans
and issuance of Letters of Credit on such day), which certificate shall contain
the calculations required to establish such Leverage Ratio and be in form and
substance satisfactory to the Administrative Agent.

SECTION 8. Acknowledgement of Security Documents.

(a) Each of the parties hereto hereby agrees, with respect to each Security
Document to which it is a party that all of its obligations, liabilities and
indebtedness under such Security Document shall remain in full force and effect
on a continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to this Amendment Agreement, including its guarantee of the obligations,
liabilities and indebtedness of the Designated Subsidiary Borrowers under the
Amended Credit Agreement.

(b) Each of the parties hereto hereby represents and warrants to the
Administrative Agent and each Lender that all of the Liens and security
interests created and arising under such Security Document remain in full force
and effect on a continuous basis, and the perfected status and priority of each
such Lien and security interest continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to this Amendment Agreement, as collateral security for its obligations,
liabilities and indebtedness under the Amended Credit Agreement and under its
guarantees in the Security Documents.

(c) Each Borrower hereby agrees all of the obligations, liabilities and
indebtedness of such Borrower under the Amended Credit Agreement are continued
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to this Amendment Agreement.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

SECTION 10. Effect on the Credit Documents.

(a) Until the occurrence of the Effective Date a s provided in Section 7 hereof,
the Existing Credit Agreements shall continue in full force and effect in
accordance with the provisions thereof and the rights and obligations of the
parties thereto shall not be affected hereby, and all fees and interest accruing
under the Existing Credit Agreement shall continue to accrue at the rates
provided for therein.

 

 


--------------------------------------------------------------------------------



15

(b) The Parent Borrower and the other parties hereto acknowledge and agree that
this Agreement shall constitute a Credit Document.

SECTION 11. Counterparts. This Amendment Agreement may be executed by the
parties hereto in any number of separate counterparts (including telecopied
counterparts), each of which shall be deemed to be an original, and all of which
taken together shall be deemed to constitute one and the same instrument.

SECTION 12. Expenses. The Parent Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment Agreement including the reasonable fees, charges and disbursements of
counsel to the Administrative Agent.

 

 


--------------------------------------------------------------------------------



 

 

 

 

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

 

 

ENDURANCE SPECIALTY HOLDINGS LTD.,
as Parent Borrower
 





 

By: 


/s/ Michael J. McGuire

 

 

 

Name: Michael J. McGuire

 

 

 

Title: Senior Vice President - Finance

 

 

 

 

ENDURANCE SPECIALTY INSURANCE LTD.,
as Designated Subsidiary Borrower
 





 

By: 


/s/ Michael J. McGuire

 

 

 

Name: Michael J. McGuire

 

 

 

Title: Senior Vice President - Finance

 

 

 

 

ENDURANCE WORLDWIDE HOLDINGS
LIMITED, as Designated Subsidiary Borrower
 





 

By: 


/s/ Simon Minshall

 

 

 

Name: Simon Minshall

 

 

 

Title: Chief Financial Officer

 

 

 

 

ENDURANCE U.S. HOLDINGS CORP., as
Designated Subsidiary Borrower
 





 

By: 


/s/ William Babcock

 

 

 

Name: William Babcock

 

 

 

Title: Chief Financial Officer

 


--------------------------------------------------------------------------------



 

 

 

ENDURANCE WORLDWIDE INSURANCE

LIMITED, as Designated Subsidiary Borrower
 





 

By: 


/s/ Simon Minshall

 

 

 

Name: Simon Minshall

 

 

 

Title: Chief Financial Officer

 

 

 

 

ENDURANCE REINSURANCE CORPORATION
OF AMERICA, as Designated Subsidiary Borrower
 





 

By: 


/s/ William M. Jewett

 

 

 

Name: William M. Jewett

 

 

 

Title: President

 


--------------------------------------------------------------------------------



 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
 





 

By: 


/s/ Helen L. Newcomb

 

 

 

Name: Helen L. Newcomb

 

 

 

Title: Vice President

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.
 





 

 By: 


/s/ William W. Archer

 

 

 

Name: William W. Archer

 

 

 

Title: Managing Director

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH
 





 

 By: 


/s/ Ruth Leung

 

 

 

Name: Ruth Leung

 

 

 

Title: Director

 

 





 

 By: 


/s/ Clinton Johnson

 

 

 

Name: Clinton Johnson

 

 

 

Title: Managing Director

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS
BRANCH
 





 

 By: 


/s/ Karl M. Studer

 

 

 

Name: Karl M. Studer

 

 

 

Title: Director

 


--------------------------------------------------------------------------------



 

 

 

 

  

 

 

 





 

By: 


/s/ Karim Blasetti

 

 

 

Name: Karl M. Studer
Title:   Associate

  

 

 

 

COMERICA BANK





 

By: 


/s/ Martin G. Ellis

 

 

 

Name: Martin G. Ellis
Title:   First Vice President

  

 

 

 

CALYON NEW YORK BRANCH





 

By: 


/s/ Peter Rasmussen

 

 

 

Name: Peter Rasmussen
Title:   Managing Director

  

 

 

 





 

By: 


/s/ G. Harth-Cryde

 

 

 

Name: G. Harth-Cryde
Title:   Managing Director

  

 

 

 

THE BANK OF NEW YORK





 

By: 


/s/ Sreecaran Ganesan

 

 

 

Name: Sreecaran Ganesan
Title:   Vice President

 


--------------------------------------------------------------------------------



  

 

 

 

BNP PARIBAS





 

By: 


/s/ Joshua Landau

 

 

 

Name: Joshua Landau
Title:   Vice President

  

 

 

By: 

/s/ Laurent Vanderzypre

 

 

 

Name: Karl M. Studer
Title:   Director

  

 

 

 

BANK OF AMERICA, N.A.





 

By: 


/s/ Tim Cassidy

 

 

 

Name: Tim Cassidy
Title:   Vice President

   

 

 

 

HSBC BANK, USA





 

By: 


/s/ Lawrence Karp

 

 

 

Name: Lawrence Karp
Title:   Senior Vice President

 

   

 

 

 

ING BANK N.V., LONDON BRANCH





 

By: 


/s/ M. Sharman

 

 

 

Name: M. Sharman
Title:   Managing Director

 


--------------------------------------------------------------------------------



   

 

 

 





 

By: 


/s/ T. Bates

 

 

 

Name: T. Bates
Title:   Managing Director

 

   

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION





 

By: 


/s/ William R. Goley

 

 

 

Name: William R. Goley
Title:   Director

    

 

 

 

LLOYDS TSB BANK PLC





 

By: 


/s/ Deborah Carlson

 

 

 

Name: Deborah Carlson
Title:   Vice President

     

 

 

By: 

/s/ Matthew Tuck

 

 

 

Name: Matthew Tuck
Title:   Vice President

  

 

 

 

MERRILL LYNCH BANK USA





 

By: 


/s/ Louis Alder

 

 

 

Name: Louis Alder
Title:   Director

 


--------------------------------------------------------------------------------



  

 

 

 

THE ROYAL BANK OF SCOTLAND PLC





 

By: 


/s/ John Mallett

 

 

 

Name:  John Mallett
Title:    Relationship Director

   

 

 

 

THE BANK OF NOVA SCOTIA





 

By: 


/s/ Todd Meller

 

 

 

Name:  Todd Meller
Title:    Managing Director

   

 

 

 

THE BANK OF N.T. BUTTERFIELD & SON LIMITED





 

By: 


/s/ Alan Day

 

 

 

Name:  Alan Day
Title:    Vice President

   

 

 

 

BARCLAYS BANK PLC





 

By: 


/s/ Clinton Murr

 

 

 

Name:  Clinton Murr
Title:    Manager

 


--------------------------------------------------------------------------------



 

 

 

 

Exhibit A

 

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------



Exhibit B

 

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------



Exhibit C

 

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------



Annex A

SECTION 2A. Tranche 1 Letters of Credit.

 

2A.01 Tranche 1 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, each Designated Subsidiary Borrower may request the
Issuing Agent, at any time and from time to time after the Effective Date and
prior to the date which is 30 days prior to the Commitment Expiration Date, to
issue on behalf of the Tranche 1 Lenders, for the account of such Designated
Subsidiary Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 1
Lenders at any time and from time to time after the Effective Date and prior to
the date which is 30 days prior to the Commitment Expiration Date, one or more
irrevocable standby letters of credit in such form as may be approved by the
Issuing Agent (each such letter of credit, a “Tranche 1 Letter of Credit” and,
collectively, the “Tranche 1 Letters of Credit”). Such Tranche 1 Letters of
Credit shall be denominated, at the relevant Designated Subsidiary Borrower’s
request, in Dollars or any Optional Currency, provided that, after giving effect
to the issuance of any such Tranche 1 Letter of Credit denominated in any
Optional Currency, the aggregate Stated Amount of all Tranche 1 Letters of
Credit denominated in Optional Currencies (exclusive of Tranche 1 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) at such time and the Tranche 2 Letters of
Credit denominated in Optional Currencies (exclusive of Tranche 2 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) at such time will not exceed the
Aggregate Multicurrency Letter of Credit Limit. At the relevant Designated
Subsidiary Borrower’s request, and notwithstanding any provisions in the first
sentence of this Section 2A.01(a) to the contrary, any Tranche 1 Letter of
Credit required to be issued pursuant to this Section 2A.01(a) shall be issued
by an Issuing Lender as a Tranche 1 Fronted Letter of Credit in accordance with
Section 2A.01(d), provided that, after giving effect to the issuance of any such
Tranche 1 Fronted Letter of Credit, the aggregate Stated Amount of Tranche 1
Fronted Letters of Credit (exclusive of Tranche 1 Unpaid Drawings which are
repaid on the date of and prior to the issuance of the respective Tranche 1
Letter of Credit) at such time and Tranche 2 Fronted Letters of Credit
(exclusive of Tranche 2 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 1 Letter of Credit) at such time
will not exceed the Fronted Letter of Credit Limit. At the Relevant Subsidiary
Borrower’s request, Tranche 1 Fronted Letters of Credit issued pursuant to this
Section 2A.01, including Tranche 1 Fronted Letters of Credit denominated in
Optional Currencies, may be issued in the United Kingdom; such Tranche 1 Fronted
Letters of Credit issued in the United Kingdom shall be governed by the laws of
the England and Wales or, at the request of the applicable Designated Subsidiary
Borrower, by the laws of other jurisdictions as agreed to between such
Designated Subsidiary Borrower and the relevant Issuing Lender. Notwithstanding
the foregoing, neither the Issuing Agent nor any Issuing Lender shall be under
any obligation to issue any Tranche 1 Letter of Credit if at the time of such
issuance:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the issuance of such Tranche 1

 

 


--------------------------------------------------------------------------------



Letter of Credit or any requirement of law applicable to the Issuing Agent, such
Issuing Lender or any Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over it
shall prohibit, or request that it refrain from, the issuance of letters of
credit generally or such Tranche 1 Letter of Credit in particular or shall
impose upon it with respect to such Tranche 1 Letter of Credit any restriction
or reserve or capital requirement (for which the Issuing Agent or any Tranche 1
Lender is not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to it as of the Effective Date;

(2) the conditions precedent set forth in Section 5.02 are not satisfied at that
time; or

(3) the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Tranche 1 Letter of Credit of the
type described in clause (vi) of Section 2A.01(b).

(b) Notwithstanding anything to the contrary contained in this Section 2A.01 or
elsewhere in this Agreement (i) no Tranche 1 Letter of Credit shall be issued
the Stated Amount of which, when added to (x) the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Tranche 1 Letter of
Credit) at such time and (y) the aggregate principal amount of all Tranche 1
Revolving Loans then outstanding, would exceed an amount equal to the Total
Tranche 1 Commitment at such time; (ii) no Tranche 1 Letter of Credit shall be
issued for the account of any Intermediate Holding Company the Stated Amount of
which, when added to (x) the Tranche 1 Letter of Credit Outstandings in respect
of outstanding Tranche 1 Letters of Credit issued for the account of all
Intermediate Holding Companies (exclusive of Tranche 1 Unpaid Drawings in
respect of Tranche 1 Letters of Credit issued for the account of Intermediate
Holding Companies which are repaid on the date of, and prior to the issuance of,
the respective Tranche 1 Letter of Credit) at such time and (y) the Tranche 2
Letter of Credit Outstandings (exclusive of Tranche 2 Unpaid Drawings in respect
of Tranche 2 Letters of Credit issued for the account of Intermediate Holding
Companies which are repaid on the date of and prior to the issuance of the
respective Tranche 1 Letter of Credit) in respect of outstanding Tranche 2
Letters of Credit issued for the account of all Intermediate Holding Companies,
exceeds $50,000,000; (iii) no Tranche 1 Letter of Credit for the account of any
Borrower shall be issued the Stated Amount of which, when added to (x) the
Tranche 1 Letter of Credit Outstandings applicable to such Borrower (exclusive
of Tranche 1 Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Tranche 1 Letter of Credit) at such time and (y) the
aggregate principal amount of all Tranche 1 Revolving Loans incurred by such
Borrower and then outstanding, would exceed an amount equal to such Borrower’s
Borrowing Base at such time; (iv) each Tranche 1 Letter of Credit shall have an
expiry date occurring not later than one year after such Tranche 1 Letter of
Credit’s date of issuance; provided that each such Tranche 1 Letter of Credit
may by its terms automatically renew annually for one additional year unless the
Issuing Agent or the relevant Issuing Lender, as the case may be, notifies the
beneficiary thereof, in accordance with the terms

 


--------------------------------------------------------------------------------



of such Tranche 1 Letter of Credit, that such Tranche 1 Letter of Credit will
not be renewed; (v) each Tranche 1 Letter of Credit shall be denominated in
Dollars or in an Optional Currency, subject to the limitation in the proviso to
the second sentence of Section 2A.01(a); and (vi) the Issuing Agent or the
relevant Issuing Lender, as the case may be, will not issue any Tranche 1 Letter
of Credit after the Issuing Agent has received written notice from any Borrower
or the Required Lenders stating that a Default or an Event of Default exists
until such time as the Issuing Agent shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering the
same or (y) a waiver of such Default or Event of Default by the Required Lenders
(or, to the extent provided by Section 12.11, each of the Lenders).

(c) Each Tranche 1 Non-Fronted Letter of Credit will be issued by the Issuing
Agent on behalf of the Tranche 1 Lenders and each Tranche 1 Lender will
participate in each Tranche 1 Non-Fronted Letter of Credit pro rata in
accordance with its Tranche 1 Percentage. The obligations of each Tranche 1
Lender under and in respect of each Tranche 1 Non-Fronted Letter of Credit are
several, and the failure by any Tranche 1 Lender to perform its obligations
hereunder or under any Tranche 1 Non-Fronted Letter of Credit shall not affect
the obligations of the respective Designated Subsidiary Borrower toward any
other party hereto nor shall any other such party be liable for the failure by
such Tranche 1 Lender to perform its obligations hereunder or under any Tranche
1 Non-Fronted Letter of Credit.

(d) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2A.09, agrees to
issue a Tranche 1 Fronted Letter of Credit requested by a Designated Subsidiary
Borrower to the extent contemplated by Section 2A.01(a).

(e) Subject to and on the terms and conditions set forth herein, the Issuing
Agent or the relevant Issuing Lender, as the case may be, is hereby authorized
by each Designated Subsidiary Borrower and the Tranche 1 Lenders to arrange for
the issuance of any Tranche 1 Letter of Credit pursuant to Section 2A.01(a) and
the amendment of any Letter of Credit pursuant to Section 1.13, Section 1.15,
Section 2A.06 and/or Section 12.04(b) by:

(4) completing the commencement date and the expiry date of such Tranche 1
Letter of Credit;

(5) in the case of an amendment increasing or reducing the amount thereof,
amending such Tranche 1 Letter of Credit in such manner as the Issuing Agent and
the respective beneficiary may agree; and

(6) (A) in the case of a Tranche 1 Non-Fronted Letter of Credit, (1) completing
such Tranche 1 Non-Fronted Letter of Credit with the participation of each
Tranche 1 Lender as allocated pursuant to the terms hereof, and (2) executing
such Tranche 1 Non-Fronted Letter of Credit on behalf of each Tranche 1 Lender
and, following such execution, delivering such Tranche 1 Non-Fronted Letter of
Credit to the beneficiary of such Tranche 1 Non-Fronted Letter of Credit; or (B)
in the case of Tranche 1 Fronted Letters of Credit, (1) completing such Tranche
1

 

 


--------------------------------------------------------------------------------



Fronted Letter of Credit pursuant to the terms hereof, (2) issuing and executing
such Tranche 1 Fronted Letter of Credit and, following such execution,
delivering such Tranche 1 Fronted Letter of Credit to the beneficiary of such
Tranche 1 Fronted Letter of Credit and (3) promptly furnishing to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Tranche 1 Fronted Letter of Credit (including the
amount and currency thereof).

(f) Each Tranche 1 Non-Fronted Letter of Credit shall be executed and delivered
by the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Tranche 1 Lender party to such Tranche 1 Non-Fronted Letter of Credit, and
the Issuing Agent shall act under each Tranche 1 Non-Fronted Letter of Credit,
and each Tranche 1 Non-Fronted Letter of Credit shall expressly provide that the
Issuing Agent shall act, as the agent of each Tranche 1 Lender to (a) receive
drafts, other demands for payment and other documents presented by the
beneficiary under such Tranche 1 Non-Fronted Letter of Credit, (b) determine
whether such drafts, demands and documents are in compliance with the terms and
conditions of such Tranche 1 Non-Fronted Letter of Credit and (c) notify such
Tranche 1 Lender and such Designated Subsidiary Borrower that a valid drawing
has been made and the date that the related Tranche 1 Unpaid Drawing is to be
made; provided that the Issuing Agent shall have no obligation or liability for
any Tranche 1 Unpaid Drawing under such Tranche 1 Non-Fronted Letter of Credit,
and each Tranche 1 Non-Fronted Letter of Credit shall expressly so provide. Each
Tranche 1 Lender hereby irrevocably appoints and designates the Issuing Agent
its attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Tranche 1 Lender
each Tranche 1 Non-Fronted Letter of Credit to be issued by such Tranche 1
Lender hereunder. Promptly upon the request of the Issuing Agent, each Tranche 1
Lender will furnish to the Issuing Agent such powers of attorney or other
evidence as any beneficiary of any Tranche 1 Non-Fronted Letter of Credit may
reasonably request in order to demonstrate that the Issuing Agent has the power
to act as attorney-in-fact for such Tranche 1 Lender to execute and deliver such
Tranche 1 Non-Fronted Letter of Credit.

2A.02 Tranche 1 Letter of Credit Requests. (a)  Whenever a Designated Subsidiary
Borrower desires that a Tranche 1 Letter of Credit be issued, such Designated
Subsidiary Borrower shall give the Administrative Agent and the Issuing Agent
and, in the case of a Tranche 1 Fronted Letter of Credit, the relevant Issuing
Lender, written notice (including by way of facsimile transmission, immediately
confirmed in writing by submission of the original of such request by mail to
the Issuing Agent or the relevant Issuing Lender, as the case may be) thereof
prior to (i) in the case of Tranche 1 Letters of Credit not issued in the United
Kingdom, 11:00 A.M. (New York time), and (ii) in the case of Tranche 1 Letters
of Credit issued in the United Kingdom, 11:00 A.M. (London time), at least five
Business Days (or such shorter period as may be acceptable to the Issuing Agent
or the relevant Issuing Lender, as the case may be) prior to the proposed date
of issuance (which shall be a Business Day), which written notice shall be in
the form of Exhibit C-1 (each, a “Tranche 1 Letter of Credit Request”). Each
Tranche 1 Letter of Credit Request shall include any other documents as the
Issuing Agent or the relevant Issuing Lender, as the case may be, customarily
requires in connection therewith.

 

 


--------------------------------------------------------------------------------



(b) The making of each Tranche 1 Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Designated Subsidiary Borrower
that such Tranche 1 Letter of Credit may be issued in accordance with, and it
will not violate the requirements of, Section 2A.01(a) or (b).

(c) Immediately prior to the issuance of any Tranche 1 Fronted Letter of Credit
the relevant Issuing Lender shall notify the Administrative Agent and Issuing
Agent thereof and shall obtain confirmation from the Issuing Agent that such
Tranche 1 Fronted Letter of Credit may be issued. Upon its issuance of, or
amendment to, any Tranche 1 Letter of Credit, the Issuing Agent shall promptly
notify the respective Designated Subsidiary Borrower and the Tranche 1 Lenders
of such issuance or amendment, which notice shall include a summary description
of the Tranche 1 Letter of Credit actually issued and any amendments thereto.
Each Issuing Lender shall also give prompt notice to the Issuing Agent of the
termination or expiry of any Tranche 1 Fronted Letter of Credit issued by it.

2A.03 Agreement to Repay Tranche 1 Letter of Credit Drawings. (a)  Each
Designated Subsidiary Borrower agrees to reimburse each Tranche 1 Lender or the
relevant Issuing Lender, as the case may be, by making payment to the
Administrative Agent in immediately available funds in the currency in which
such Tranche 1 Letter of Credit was issued at the Payment Office, for any
payment or disbursement made by it under any Tranche 1 Letter of Credit which
has been issued for such Designated Subsidiary Borrower’s account (each such
amount so paid or disbursed until reimbursed, a “Tranche 1 Unpaid Drawing”) no
later than one Business Day (or, in the case of any Tranche 1 Letter of Credit
denominated in a currency other than Dollars, three Business Days) following the
date of such payment or disbursement, with interest on the amount so paid or
disbursed, to the extent not reimbursed prior to (i) in the case of Tranche 1
Letters of Credit not issued in the United Kingdom, 1:00 P.M. (New York time)
and (ii) in the case of Letters of Credit issued in the United Kingdom, 1:00
P.M. (London time), on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date of
reimbursement therefor at a rate per annum which shall be (i) for the Tranche 1
Letters of Credit denominated in Dollars, the Base Rate plus the Applicable
Margin for Tranche 1 Revolving Loans maintained as Base Rate Loans as in effect
from time to time (or, if the Total Tranche 1 Commitment has been terminated and
all Tranche 1 Revolving Loans have been repaid, the Applicable Margin that would
have been in effect for Tranche 1 Revolving Loans maintained as Base Rate Loans)
or (ii) for Tranche 1 Letters of Credit denominated in an Optional Currency, the
Overnight Eurodollar Rate for such Optional Currency plus the Applicable Margin
for Tranche 1 Revolving Loans maintained as Eurodollar Loans as in effect from
time to time (or, if the Total Tranche 1 Commitment has been terminated and all
Tranche 1 Revolving Loans have been repaid, the Applicable Margin that would
have been in effect for Tranche 1 Revolving Loans maintained as Eurodollar
Loans) (plus an additional 2% per annum, payable on demand, if not reimbursed by
the third Business Day after the date such reimbursement is due).

(b) Each Designated Subsidiary Borrower’s obligation under this Section 2A.03 to
reimburse each Tranche 1 Lender or the relevant Issuing Lender, as the case may
be, with respect to Tranche 1 Unpaid Drawings (including, in each case, interest
thereon) shall be

 

 


--------------------------------------------------------------------------------



absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which such Designated Subsidiary
Borrower may have or have had against such Tranche 1 Lender or such Issuing
Lender, as the case may be, or the Issuing Agent, including, without limitation,
any defense based upon the failure of any drawing under a Tranche 1 Letter of
Credit to conform to the terms of the Tranche 1 Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that no Designated Subsidiary Borrower shall be
obligated to reimburse any Tranche 1 Lender or such Issuing Lender, as the case
may be, for any wrongful payment made by it under a Tranche 1 Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

2A.04 Increased Costs. If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Effective Date, or any change adopted or
effective after the Effective Date in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Tranche
1 Lender or any Issuing Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by or
participated in by such Tranche 1 Lender or such Issuing Lender, as the case may
be, or (ii) impose on such Tranche 1 Lender or such Issuing Lender, as the case
may be, any other conditions directly or indirectly affecting this Agreement or
any Tranche 1 Letter of Credit; and the result of any of the foregoing is to
increase the cost to such Tranche 1 Lender or such Issuing Lender, as the case
may be, of issuing, maintaining or participating in any Tranche 1 Letter of
Credit, or to reduce the amount of any sum received or receivable by it
hereunder or reduce the rate of return on its capital with respect to Tranche 1
Letters of Credit, then, upon written demand to the respective Designated
Subsidiary Borrower by such Tranche 1 Lender or such Issuing Lender, as the case
may be (with a copy to the Administrative Agent), such Designated Subsidiary
Borrower agrees to pay to such Tranche 1 Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate it for such
increased cost or reduction. A certificate submitted to the respective
Designated Subsidiary Borrower by such Tranche 1 Lender or such Issuing Lender,
as the case may be (with a copy to the Administrative Agent), setting forth the
basis for the determination of such additional amount or amounts necessary to
compensate such Tranche 1 Lender or such Issuing Lender, as the case may be, as
aforesaid shall be final and conclusive and binding on such Designated
Subsidiary Borrower absent manifest error, although the failure to deliver any
such certificate shall not release or diminish any Designated Subsidiary
Borrower’s obligations to pay additional amounts pursuant to this Section 2A.04
upon subsequent receipt of such certificate.

2A.05 Tranche 1 Letter of Credit Expiration Extensions. Each Tranche 1 Lender
acknowledges that to the extent provided under the terms of any Tranche 1 Letter
of Credit, the expiration date of such Tranche 1 Letter of Credit will be
automatically extended for an additional year, without written amendment, unless
at least 30 days prior to the expiration

 

 


--------------------------------------------------------------------------------



date of such Tranche 1 Letter of Credit, notice is given by the Issuing Agent or
the relevant Issuing Lender, as the case may be, to the beneficiary of such
Tranche 1 Letter of Credit in accordance with the terms of the respective
Tranche 1 Letter of Credit (a “Notice of Non-Extension”) that the expiration
date of such Tranche 1 Letter of Credit will not be extended beyond its current
expiration date. The Issuing Agent or the relevant Issuing Lender, as the case
may be, will give a Notice of Non-Extension as to any outstanding Tranche 1
Letter of Credit if requested to do so by the Required Lenders pursuant to
Section 9. The Issuing Agent or the relevant Issuing Lender, as the case may be,
will give a Notice of Non-Extension as to each outstanding Tranche 1 Letter of
Credit if the Commitment Expiration Date has occurred. The Issuing Agent or the
relevant Issuing Lender, as the case may be, will send a copy of each Notice of
Non-Extension to the respective Designated Subsidiary Borrower concurrently with
delivery thereof to the respective beneficiary, unless prohibited by law from
doing so.

2A.06 Changes to Stated Amount. Subject to the terms and conditions hereof, at
any time when any Tranche 1 Letter of Credit is outstanding, at the request of
the respective Designated Subsidiary Borrower, the Issuing Agent or the relevant
Issuing Lender, as the case may be, will enter into an amendment increasing or
reducing the Stated Amount of such Tranche 1 Letter of Credit, provided that (i)
in no event shall the Stated Amount of any Tranche 1 Letter of Credit be
increased to an amount which, when added to (x) the Tranche 1 Letter of Credit
Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on the
date of and prior to the issuance of the respective Tranche 1 Letter of Credit)
at such time and (y) the aggregate principal amount of all Tranche 1 Revolving
Loans then outstanding, would exceed an amount equal to the Total Tranche 1
Commitment at such time, (ii) in no event shall the Stated Amount of any Tranche
1 Letter of Credit issued for the account of any Designated Subsidiary Borrower
be increased to an amount which, when added to (x) the Tranche 1 Letter of
Credit Outstandings (exclusive of Tranche 1 Unpaid Drawings which are repaid on
the date of and prior to the issuance of the respective Tranche 1 Letter of
Credit) applicable to such Borrower at such time and (y) the aggregate principal
amount of all Tranche 1 Revolving Loans incurred by such Borrower and then
outstanding, would exceed an amount equal to such Borrower’s Borrowing Base at
such time, (iii) the Stated Amount of a Tranche 1 Letter of Credit may not be
increased at any time if the conditions precedent set forth in Section 5.02 are
not satisfied at such time, (iv) the Stated Amount of a Tranche 1 Letter of
Credit may not be increased at any time after the date which is 30 days prior to
the Commitment Expiration Date, (v) in no event shall the Stated Amount of any
Tranche 1 Letter of Credit denominated in an Optional Currency issued for the
account of any Designated Subsidiary Borrower be increased to an amount which,
when added to (x) the aggregate Stated Amount of all Tranche 1 Letters of Credit
denominated in Optional Currencies (exclusive of Tranche 1 Unpaid Drawings which
are repaid on the date of and prior to the issuance of the respective Tranche 1
Letter of Credit) at such time and (y) the Tranche 2 Letters of Credit
denominated in Optional Currencies (exclusive of Tranche 2 Unpaid Drawings which
are repaid on the date of and prior to the issuance of the respective Tranche 1
Letter of Credit) at such time, would exceed the Aggregate Multicurrency Letter
of Credit Limit; and (vi) in no event shall the Stated Amount of any Tranche 1
Fronted Letter of Credit issued for the account of any Designated Subsidiary
Borrower be increased to an amount which, when added to (x) the aggregate Stated
Amount of all Tranche 1 Fronted Letters of Credit (exclusive of Tranche 1 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective

 

 


--------------------------------------------------------------------------------



 

 

Tranche 1 Letter of Credit) outstanding at such time and (y) Tranche 2 Fronted
Letters of Credit (exclusive of Tranche 2 Unpaid Drawings which are repaid on
the date of and prior to the issuance of the respective Tranche 1 Letter of
Credit) outstanding at such time, would exceed the Fronted Letter of Credit
Limit.

2A.07 Representations and Warranties of Tranche 1 Lenders. Each Tranche 1 Lender
represents and warrants that each Tranche 1 Non-Fronted Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 1 Lender
enforceable in accordance with its terms and each Issuing Lender represents and
warrants that each Tranche 1 Fronted Letter of Credit constitutes a legal, valid
and binding obligation of such Issuing Lender enforceable in accordance with its
terms.

2A.08 Existing Tranche 1 Letters of Credit. (a) Each letter of credit issued
under the Existing Credit Agreement and outstanding immediately prior to the
Effective Date and which is intended to be a Tranche 1 Letter of Credit
hereunder is listed in Part A of Annex VIII (each such letter of credit, an
“Existing Tranche 1 Letter of Credit”). Each Existing Tranche 1 Letter of Credit
shall be deemed to be a Tranche 1 Letter of Credit hereunder. As soon as
possible following the Effective Date, each Existing Tranche 1 Letter of Credit
shall be amended to replace each Original Lender on such Existing Tranche 1
Letter of Credit with each Tranche 1 Lender party to this Agreement on the
Effective Date in accordance with each such Tranche 1 Lender’s Tranche 1
Percentage. Until an Existing Tranche 1 Letter of Credit has been amended in
accordance with this Section 2A.08, each Original Lender shall be deemed to have
sold and transferred to each Tranche 1 Lender and each such Tranche 1 Lender
(each, a “Tranche 1 Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Original Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Tranche 1 Participant’s Tranche 1 Percentage in such Existing
Tranche 1 Letter of Credit, each substitute Existing Tranche 1 Letter of Credit,
each drawing made thereunder, the obligations of any Borrower under this
Agreement with respect thereto and any security therefore or guaranty pertaining
thereto. Upon any change in the Tranche 1 Commitments of the Tranche 1 Lenders
pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with respect to
all outstanding Existing Tranche 1 Letters of Credit and Unpaid Drawings with
respect thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 2A.08 to reflect the new Tranche 1 Percentages of the
assigning and assignee Tranche 1 Lender.

(b) In determining whether to pay under any Existing Tranche 1 Letter of Credit,
no Original Lender shall have any obligation relative to the Tranche 1
Participants other than to determine that any documents required to be delivered
under such Existing Tranche 1 Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Tranche 1 Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Tranche 1 Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Tranche 1 Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful

 

 


--------------------------------------------------------------------------------



 

misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c) In the event that any Original Lender makes any payment under any Existing
Tranche 1 Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to Section
2A.03(a), such Original Lender shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Tranche 1 Participant of
such failure, and each such Tranche 1 Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Original
Lender, the amount of such Tranche 1 Participant’s Tranche 1 Percentage of such
payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Tranche 1 Participant required to fund a payment under an Existing
Tranche 1 Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Tranche 1 Participant shall make available to the Administrative Agent
at the Payment Office for the account of the respective Original Lender such
Tranche 1 Participant’s Tranche 1 Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent such notice is given
after 11:00 A.M. (New York time) on any Business Day, such Tranche 1 Participant
shall make such payment on the immediately following Business Day). If and to
the extent such Tranche 1 Participant shall not make its Tranche 1 Percentage of
the amount of such payment available to the Administrative Agent for the account
of the respective Original Lender on the same Business Day, such Tranche 1
Participant agrees to pay to the Administrative Agent for the account of such
Original Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Original Lender at the overnight
Federal Funds Rate for the first three days from the date when due and at the
interest rate applicable to Tranche 1 Revolving Loans that are maintained as
Base Rate Loans for each day thereafter. The failure of any Tranche 1
Participant to make available to the Administrative Agent for the account of the
respective Original Lender its Tranche 1 Percentage of any payment under any
Existing Tranche 1 Letter of Credit issued by it shall not relieve any other
Tranche 1 Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such Original Lender its Tranche 1
Percentage of any payment under any such Tranche 1 Letter of Credit on the date
required, as specified above, but no Tranche 1 Participant shall be responsible
for the failure of any other Tranche 1 Participant to make available to the
Administrative Agent for the account of such Original Lender such other Tranche
1 Participant’s Tranche 1 Percentage of any such payment.

(d) Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Tranche 1 Participants pursuant to
Section 2A.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 1 Participant which
has paid its Tranche 1 Percentage thereof, in Dollars and in same day funds, an
amount equal to such Tranche 1 Participant’s Tranche 1 Percentage thereof.

(e) The obligations of the Tranche 1 Participants to make payments to the
Administrative Agent for the account of the respective Original Lender with
respect to Existing

 

 


--------------------------------------------------------------------------------



 

Tranche 1 Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Tranche 1 Letter of Credit, any transferee of
any Existing Tranche 1 Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing Tranche 1
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent Borrower
or any of its Subsidiaries and the beneficiary named in any such Existing
Tranche 1 Letter of Credit);

(iii) any draft, certificate or other document presented under the Existing
Tranche 1 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

2A.09 Tranche 1 Fronted Letter of Credit Participations. In the case of Tranche
1 Fronted Letters of Credit:

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
Lender participating in a Tranche 1 Fronted Letter of Credit (the “Tranche 1
Fronted Letter of Credit Participants”), and each such Tranche 1 Fronted Letter
of Credit Participant shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Tranche 1 Fronted
Letter of Credit Participant’s Tranche 1 Percentage in such Tranche 1 Fronted
Letter of Credit, each drawing made thereunder, the obligations of any Borrower
under this Agreement with respect thereto and any security therefore or guaranty
pertaining thereto. Upon any change in the Tranche 1 Commitments of the Tranche
1 Lenders pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with
respect to all outstanding Tranche 1 Fronted Letters of Credit and Unpaid
Drawings with respect thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2A.09 to reflect the new Tranche 1
Percentages of the assigning and assignee Tranche 1 Lender.

(b) In determining whether to pay under any Tranche 1 Fronted Letter of Credit,
no Issuing Lender shall have any obligation relative to the Tranche 1 Fronted
Letter of

 

 


--------------------------------------------------------------------------------



 

Credit Participants other than to determine that any documents required to be
delivered under such Tranche 1 Fronted Letter of Credit have been delivered and
that they appear to substantially comply on their face with the requirements of
such Tranche 1 Fronted Letter of Credit. Any action taken or omitted to be taken
by any Issuing Lender under or in connection with any Tranche 1 Fronted Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any Tranche 1 Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c) In the event that any Issuing Lender makes any payment under any Tranche 1
Fronted Letter of Credit issued by it and the respective Borrower shall not have
reimbursed such amount in full to such Issuing Lender as and when required
pursuant to Section 2A.03(a), such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Tranche 1 Fronted Letter of Credit Participant of such failure, and each such
Tranche 1 Fronted Letter of Credit Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Lender, the amount of such Tranche 1 Fronted Letter of Credit Participant’s
Tranche 1 Percentage of such payment in such currency denominated in such
Tranche 1 Fronted Letter of Credit and in same day funds. If the Administrative
Agent so notifies any Tranche 1 Fronted Letter of Credit Participant required to
fund a payment under a Tranche 1 Fronted Letter of Credit prior to 11:00 A.M.
(New York time) on any Business Day, such Tranche 1 Fronted Letter of Credit
Participant shall make available to the Administrative Agent at the Payment
Office for the account of the respective Issuing Lender such Tranche 1 Fronted
Letter of Credit Participant’s Tranche 1 Percentage of the amount of such
payment on such Business Day (or, in the case of an amount payable in an
Optional Currency, the next Business Day or such later day as would be customary
for interbank payments in such Optional Currency) in same day funds (and, to the
extent such notice is given after 11:00 A.M. (New York time) on any Business
Day, such Tranche 1 Fronted Letter of Credit Participant shall make such payment
on the immediately following Business Day (or, in the case of an amount payable
in an Optional Currency, the next Business Day or such later day as would be
customary for interbank payments in such Optional Currency)). If and to the
extent such Tranche 1 Fronted Letter of Credit Participant shall not make its
Tranche 1 Percentage of the amount of such payment available to the
Administrative Agent for the account of the respective Issuing Lender on the
same Business Day, such Tranche 1 Fronted Letter of Credit Participant agrees to
pay to the Administrative Agent for the account of such Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of such Issuing Lender at the overnight Federal Funds Rate for
the first three days from the date when due and at the interest rate applicable
to Tranche 1 Revolving Loans that are maintained as Base Rate Loans for each day
thereafter (or, in the case of an amount in a currency other than Dollars, the
customary rate for the settlement of interbank obligations in such currency
plus, after such three days, the Applicable Margin for Eurodollar Loans). The
failure of any Tranche 1 Fronted Letter of Credit Participant to make available
to the Administrative Agent for the account of the respective Issuing Lender its
Tranche 1 Percentage of any payment under any Tranche 1 Fronted Letter of Credit
issued by it shall not relieve any other Tranche 1 Fronted Letter of Credit
Participant of its obligation hereunder to make available to the Administrative
Agent for the

 

 


--------------------------------------------------------------------------------



 

account of such Issuing Lender its Tranche 1 Percentage of any payment under any
such Tranche 1 Fronted Letter of Credit on the date required, as specified
above, but no Tranche 1 Fronted Letter of Credit Participant shall be
responsible for the failure of any other Tranche 1 Fronted Letter of Credit
Participant to make available to the Administrative Agent for the account of
such Issuing Lender such other Tranche 1 Fronted Letter of Credit Participant’s
Tranche 1 Percentage of any such payment.

(d) Whenever any Issuing Lender receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such
Issuing Lender any payments from the Tranche 1 Fronted Letter of Credit
Participants pursuant to Section 2A.09(c), such Issuing Lender shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Tranche 1 Fronted Letter of Credit Participant which has paid its Tranche 1
Percentage thereof, in the same currency as such payment and in same day funds,
an amount equal to such Tranche 1 Fronted Letter of Credit Participant’s Tranche
1 Percentage thereof.

(e) The obligations of the Tranche 1 Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Tranche 1 Fronted Letters of Credit issued by it shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Tranche 1 Fronted Letter of Credit, any transferee of any
Tranche 1 Fronted Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Issuing Lender, or other Person,
whether in connection with this Agreement, any Tranche 1 Fronted Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Parent Borrower or any of its
Subsidiaries and the beneficiary named in any such Tranche 1 Fronted Letter of
Credit);

(iii) any draft, certificate or other document presented under the Tranche 1
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

 


--------------------------------------------------------------------------------



 

SECTION 2B. Tranche 2 Letters of Credit.

2B.01 Tranche 2 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, each Designated Subsidiary Borrower may request the
Issuing Agent, at any time and from time to time after the Effective Date and
prior to the date which is 30 days prior to the Commitment Expiration Date, to
issue on behalf of the Tranche 2 Lenders, for the account of such Designated
Subsidiary Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Agent agrees to issue on behalf of the Tranche 2
Lenders at any time and from time to time after the Effective Date and prior to
the date which is 30 days prior to the Commitment Expiration Date, one or more
irrevocable standby letters of credit in such form as may be approved by the
Issuing Agent (each such letter of credit, a “Tranche 2 Letter of Credit” and,
collectively, the “Tranche 2 Letters of Credit”). Such Tranche 2 Letters of
Credit shall be denominated, at the relevant Designated Subsidiary Borrower’s
request, in Dollars or any Optional Currency, provided that, after giving effect
to the issuance of any such Tranche 2 Letter of Credit denominated in any
Optional Currency, the aggregate Stated Amount of all Tranche 2 Letters of
Credit denominated in Optional Currencies (exclusive of Tranche 2 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) at such time and the Tranche 1 Letters of
Credit denominated in Optional Currencies (exclusive of Tranche 1 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) at such time will not exceed the
Aggregate Multicurrency Letter of Credit Limit. At the relevant Designated
Subsidiary Borrower’s request, and notwithstanding any provisions in the first
sentence of this Section 2B.01(a) to the contrary, any Tranche 2 Letter of
Credit required to be issued pursuant to this Section 2B.01(a) shall be issued
by an Issuing Lender as a Tranche 2 Fronted Letter of Credit in accordance with
Section 2B.01(d), provided that, after giving effect to the issuance of any such
Tranche 2 Fronted Letter of Credit, the aggregate Stated Amount of Tranche 2
Fronted Letters of Credit (exclusive of Tranche 2 Unpaid Drawings which are
repaid on the date of and prior to the issuance of the respective Tranche 2
Letter of Credit) at such time and Tranche 1 Fronted Letters of Credit
(exclusive of Tranche 1 Unpaid Drawings which are repaid on the date of and
prior to the issuance of the respective Tranche 2 Letter of Credit) at such time
will not exceed the Fronted Letter of Credit Limit. At the Relevant Subsidiary
Borrower’s request, Tranche 2 Fronted Letters of Credit issued pursuant to this
Section 2B.01, including Tranche 2 Fronted Letters of Credit denominated in
Optional Currencies, may be issued in the United Kingdom; such Tranche 2 Fronted
Letters of Credit issued in the United Kingdom shall be governed by the laws of
the England and Wales or, at the request of the applicable Designated Subsidiary
Borrower, by the laws of other jurisdictions as agreed to between such
Designated Subsidiary Borrower and the Issuing Lender. Notwithstanding the
foregoing, neither the Issuing Agent nor any Issuing Lender shall be under any
obligation to issue any Tranche 2 Letter of Credit if at the time of such
issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the issuance of such Tranche 2
Letter of Credit or any requirement of law applicable to the Issuing Agent, such
Issuing Lender or any Lender or any request or directive (whether or not having
the force of law) from any

 


--------------------------------------------------------------------------------



Governmental Authority with jurisdiction over it shall prohibit, or request that
it refrain from, the issuance of letters of credit generally or such Tranche 2
Letter of Credit in particular or shall impose upon it with respect to such
Tranche 2 Letter of Credit any restriction or reserve or capital requirement
(for which the Issuing Agent or any Tranche 2 Lender is not otherwise
compensated) not in effect on the Effective Date, or any unreimbursed loss, cost
or expense which was not applicable, in effect or known to it as of the
Effective Date;

(7) the conditions precedent set forth in Section 5.02 are not satisfied at that
time; or

(8) the Issuing Agent shall have received notice from any Borrower or the
Required Lenders prior to the issuance of such Tranche 2 Letter of Credit of the
type described in clause (vi) of Section 2B.01(b).

(b) Notwithstanding anything to the contrary contained in this Section 2B.01 or
elsewhere in this Agreement (i) no Tranche 2 Letter of Credit shall be issued
the Stated Amount of which, when added to (x) the Tranche 2 Letter of Credit
Outstandings (exclusive of Tranche 2 Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Tranche 2 Letter of
Credit) at such time and (y) the aggregate principal amount of all Tranche 2
Revolving Loans then outstanding, would exceed an amount equal to the Total
Tranche 2 Commitment at such time; (ii) no Tranche 2 Letter of Credit shall be
issued for the account of any Intermediate Holding Company the Stated Amount of
which, when added to (x) the Tranche 2 Letter of Credit Outstandings in respect
of outstanding Tranche 2 Letters of Credit issued for the account of all
Intermediate Holding Companies (exclusive of Tranche 2 Unpaid Drawings in
respect of Tranche 2 Letters of Credit issued for the account of Intermediate
Holding Companies which are repaid on the date of, and prior to the issuance of,
the respective Tranche 2 Letter of Credit) at such time and (y) the Tranche 1
Letter of Credit Outstandings (exclusive of Tranche 1 Unpaid Drawings in respect
of Tranche 1 Letters of Credit issued for the account of Intermediate Holding
Companies which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) in respect of outstanding Tranche 1
Letters of Credit issued for the account of all Intermediate Holding Companies,
exceeds $50,000,000; (iii) no Tranche 2 Letter of Credit for the account of any
Borrower shall be issued the Stated Amount of which, when added to (x) the
Tranche 2 Letter of Credit Outstandings applicable to such Borrower (exclusive
of Tranche 2 Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Tranche 2 Letter of Credit) at such time and (y) the
aggregate principal amount of all Tranche 2 Revolving Loans incurred by such
Borrower and then outstanding, would exceed an amount equal to such Borrower’s
Borrowing Base at such time; (iv) each Tranche 2 Letter of Credit shall have an
expiry date occurring not later than one year after such Tranche 2 Letter of
Credit’s date of issuance; provided that each such Tranche 2 Letter of Credit
may by its terms automatically renew annually for one additional year unless the
Issuing Agent or the relevant Issuing Lender, as the case may be, notifies the
beneficiary thereof, in accordance with the terms of such Tranche 2 Letter of
Credit, that such Tranche 2 Letter of Credit will not be renewed; (v) each
Tranche 2 Letter of Credit shall be denominated in Dollars or in an Optional
Currency, subject to the limitation in the proviso to the second sentence of
Section 2B.01(a); and (vi) the

 


--------------------------------------------------------------------------------



Issuing Agent or the relevant Issuing Lender, as the case may be, will not issue
any Tranche 2 Letter of Credit after the Issuing Agent has received written
notice from any Borrower or the Required Lenders stating that a Default or an
Event of Default exists until such time as the Issuing Agent shall have received
a written notice of (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Default or Event of
Default by the Required Lenders (or, to the extent provided by Section 12.11,
each of the Lenders).

(c) Each Tranche 2 Non-Fronted Letter of Credit will be issued by the Issuing
Agent on behalf of the Tranche 2 Lenders and each Tranche 2 Lender will
participate in each Tranche 2 Non-Fronted Letter of Credit pro rata in
accordance with its Tranche 2 Percentage. The obligations of each Tranche 2
Lender under and in respect of each Tranche 2 Non-Fronted Letter of Credit are
several, and the failure by any Tranche 2 Lender to perform its obligations
hereunder or under any Tranche 2 Non-Fronted Letter of Credit shall not affect
the obligations of the respective Designated Subsidiary Borrower toward any
other party hereto nor shall any other such party be liable for the failure by
such Tranche 2 Lender to perform its obligations hereunder or under any Tranche
2 Non-Fronted Letter of Credit.

(d) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2B.09, agrees to
issue a Tranche 2 Fronted Letter of Credit requested by a Designated Subsidiary
Borrower to the extent contemplated by Section 2B.01(a).

(e) Subject to and on the terms and conditions set forth herein, the Issuing
Agent or the relevant Issuing Lender, as the case may be, is hereby authorized
by each Designated Subsidiary Borrower and the Tranche 2 Lenders to arrange for
the issuance of any Tranche 2 Letter of Credit pursuant to Section 2B.01(a) and
the amendment of any Letter of Credit pursuant to Section 1.13, Section 1.15,
Section 2B.06 and/or Section 12.04(b) by:

(9) completing the commencement date and the expiry date of such Tranche 2
Letter of Credit;

(10) in the case of an amendment increasing or reducing the amount thereof,
amending such Tranche 2 Letter of Credit in such manner as the Issuing Agent and
the respective beneficiary may agree; and

(11) (A) in the case of a Tranche 2 Non-Fronted Letter of Credit, (1) completing
such Tranche 2 Non-Fronted Letter of Credit with the participation of each
Tranche 2 Lender as allocated pursuant to the terms hereof, and (2) executing
such Tranche 2 Non-Fronted Letter of Credit on behalf of each Tranche 2 Lender
and, following such execution, delivering such Tranche 2 Non-Fronted Letter of
Credit to the beneficiary of such Tranche 2 Non-Fronted Letter of Credit; or (B)
in the case of Tranche 2 Fronted Letters of Credit, (1) completing such Tranche
2 Fronted Letter of Credit pursuant to the terms hereof, (2) issuing and
executing such Tranche 2 Fronted Letter of Credit and, following such execution,
delivering such Tranche 2 Fronted Letter of Credit to the beneficiary of

 


--------------------------------------------------------------------------------



such Tranche 2 Fronted Letter of Credit and (3) promptly furnishing to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Tranche 2 Fronted Letter of Credit (including the
amount and currency thereof).

(f) Each Tranche 2 Non-Fronted Letter of Credit shall be executed and delivered
by the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Tranche 2 Lender party to such Tranche 2 Non-Fronted Letter of Credit, and
the Issuing Agent shall act under each Tranche 2 Non-Fronted Letter of Credit,
and each Tranche 2 Non-Fronted Letter of Credit shall expressly provide that the
Issuing Agent shall act, as the agent of each Tranche 2 Lender to (a) receive
drafts, other demands for payment and other documents presented by the
beneficiary under such Tranche 2 Non-Fronted Letter of Credit, (b) determine
whether such drafts, demands and documents are in compliance with the terms and
conditions of such Tranche 2 Non-Fronted Letter of Credit and (c) notify such
Tranche 2 Lender and such Designated Subsidiary Borrower that a valid drawing
has been made and the date that the related Tranche 2 Unpaid Drawing is to be
made; provided that the Issuing Agent shall have no obligation or liability for
any Tranche 2 Unpaid Drawing under such Tranche 2 Non-Fronted Letter of Credit,
and each Tranche 2 Non-Fronted Letter of Credit shall expressly so provide. Each
Tranche 2 Lender hereby irrevocably appoints and designates the Issuing Agent
its attorney-in-fact, acting through any duly authorized officer of the Issuing
Agent, to execute and deliver in the name and on behalf of such Tranche 2 Lender
each Tranche 2 Non-Fronted Letter of Credit to be issued by such Tranche 2
Lender hereunder. Promptly upon the request of the Issuing Agent, each Tranche 2
Lender will furnish to the Issuing Agent such powers of attorney or other
evidence as any beneficiary of any Tranche 2 Non-Fronted Letter of Credit may
reasonably request in order to demonstrate that the Issuing Agent has the power
to act as attorney-in-fact for such Tranche 2 Lender to execute and deliver such
Tranche 2 Non-Fronted Letter of Credit.

2B.02 Tranche 2 Letter of Credit Requests. (a)  Whenever a Designated Subsidiary
Borrower desires that a Tranche 2 Letter of Credit be issued, such Designated
Subsidiary Borrower shall give the Administrative Agent and the Issuing Agent
and, in the case of a Tranche 2 Fronted Letter of Credit, the relevant Issuing
Lender, written notice (including by way of facsimile transmission, immediately
confirmed in writing by submission of the original of such request by mail to
the Issuing Agent or the relevant Issuing Lender, as the case may be) thereof
prior to (i) in the case of Tranche 2 Letters of Credit not issued in the United
Kingdom, 11:00 A.M. (New York time), and (ii) in the case of Tranche 2 Letters
of Credit issued in the United Kingdom, 11:00 A.M. (London time), at least five
Business Days (or such shorter period as may be acceptable to the Issuing Agent
or the relevant Issuing Lender, as the case may be) prior to the proposed date
of issuance (which shall be a Business Day), which written notice shall be in
the form of Exhibit C-2 (each, a “Tranche 2 Letter of Credit Request”). Each
Tranche 2 Letter of Credit Request shall include any other documents as the
Issuing Agent or the relevant Issuing Lender, as the case may be, customarily
requires in connection therewith.

(b) The making of each Tranche 2 Letter of Credit Request shall be deemed to be
a representation and warranty by the applicable Designated Subsidiary Borrower
that such

 


--------------------------------------------------------------------------------



Tranche 2 Letter of Credit may be issued in accordance with, and it will not
violate the requirements of, Section 2B.01(a) or (b).

(c) Immediately prior to the issuance of any Tranche 2 Fronted Letter of Credit
the relevant Issuing Lender shall notify the Administrative Agent and Issuing
Agent thereof and shall obtain confirmation from the Issuing Agent that such
Tranche 2 Fronted Letter of Credit may be issued. Upon its issuance of, or
amendment to, any Tranche 2 Letter of Credit, the Issuing Agent shall promptly
notify the respective Designated Subsidiary Borrower and the Tranche 2 Lenders
of such issuance or amendment, which notice shall include a summary description
of the Tranche 2 Letter of Credit actually issued and any amendments thereto.
Each Issuing Lender shall also give prompt notice to the Issuing Agent of the
termination or expiry of any Tranche 2 Fronted Letter of Credit issued by it.

2B.03 Agreement to Repay Tranche 2 Letter of Credit Drawings. (a)  Each
Designated Subsidiary Borrower agrees to reimburse each Tranche 2 Lender or the
relevant Issuing Lender, as the case may be, by making payment to the
Administrative Agent in immediately available funds in the currency in which
such Tranche 2 Letter of Credit was issued at the Payment Office, for any
payment or disbursement made by it under any Tranche 2 Letter of Credit which
has been issued for such Designated Subsidiary Borrower’s account (each such
amount so paid or disbursed until reimbursed, a “Tranche 2 Unpaid Drawing”) no
later than one Business Day (or, in the case of any Tranche 2 Letter of Credit
denominated in a currency other than Dollars, three Business Days) following the
date of such payment or disbursement, with interest on the amount so paid or
disbursed, to the extent not reimbursed prior to (i) in the case of Tranche 2
Letters of Credit not issued in the United Kingdom, 1:00 P.M. (New York time)
and (ii) in the case of Letters of Credit issued in the United Kingdom, 1:00
P.M. (London time), on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date of
reimbursement therefor at a rate per annum which shall be (i) for the Tranche 2
Letters of Credit denominated in Dollars, the Base Rate plus the Applicable
Margin for Tranche 2 Revolving Loans maintained as Base Rate Loans as in effect
from time to time (or, if the Total Tranche 2 Commitment has been terminated and
all Tranche 2 Revolving Loans have been repaid, the Applicable Margin that would
have been in effect for Tranche 2 Revolving Loans maintained as Base Rate Loans)
or (ii) for Tranche 2 Letters of Credit denominated in an Optional Currency, the
Overnight Eurodollar Rate for such Optional Currency plus the Applicable Margin
for Tranche 2 Revolving Loans maintained as Eurodollar Loans as in effect from
time to time (or, if the Total Tranche 2 Commitment has been terminated and all
Tranche 2 Revolving Loans have been repaid, the Applicable Margin that would
have been in effect for Tranche 2 Revolving Loans maintained as Eurodollar
Loans) (plus an additional 2% per annum, payable on demand, if not reimbursed by
the third Business Day after the date such reimbursement is due).

(b) Each Designated Subsidiary Borrower’s obligation under this Section 2B.03 to
reimburse each Tranche 2 Lender or the relevant Issuing Lender, as the case may
be, with respect to Tranche 2 Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Designated Subsidiary Borrower may have or

 


--------------------------------------------------------------------------------



 

have had against such Tranche 2 Lender or such Issuing Lender, as the case may
be, or the Issuing Agent, including, without limitation, any defense based upon
the failure of any drawing under a Tranche 2 Letter of Credit to conform to the
terms of the Tranche 2 Letter of Credit or any non-application or misapplication
by the beneficiary of the proceeds of such drawing; provided, however, that no
Designated Subsidiary Borrower shall be obligated to reimburse any Tranche 2
Lender or such Issuing Lender, as the case may be, for any wrongful payment made
by it under a Tranche 2 Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

2B.04 Increased Costs. If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, order, guideline or
request or any change therein after the Effective Date, or any change adopted or
effective after the Effective Date in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Tranche
2 Lender or any Issuing Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by or
participated in by such Tranche 2 Lender or such Issuing Lender, as the case may
be, or (ii) impose on such Tranche 2 Lender or such Issuing Lender, as the case
may be, any other conditions directly or indirectly affecting this Agreement or
any Tranche 2 Letter of Credit; and the result of any of the foregoing is to
increase the cost to such Tranche 2 Lender or such Issuing Lender, as the case
may be, of issuing, maintaining or participating in any Tranche 2 Letter of
Credit, or to reduce the amount of any sum received or receivable by it
hereunder or reduce the rate of return on its capital with respect to Tranche 2
Letters of Credit, then, upon written demand to the respective Designated
Subsidiary Borrower by such Tranche 2 Lender or such Issuing Lender, as the case
may be (with a copy to the Administrative Agent), such Designated Subsidiary
Borrower agrees to pay to such Tranche 2 Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate it for such
increased cost or reduction. A certificate submitted to the respective
Designated Subsidiary Borrower by such Tranche 2 Lender or such Issuing Lender,
as the case may be (with a copy to the Administrative Agent), setting forth the
basis for the determination of such additional amount or amounts necessary to
compensate such Tranche 2 Lender or such Issuing Lender, as the case may be, as
aforesaid shall be final and conclusive and binding on such Designated
Subsidiary Borrower absent manifest error, although the failure to deliver any
such certificate shall not release or diminish any Designated Subsidiary
Borrower’s obligations to pay additional amounts pursuant to this Section 2B.04
upon subsequent receipt of such certificate.

2B.05 Tranche 2 Letter of Credit Expiration Extensions. Each Tranche 2 Lender
acknowledges that to the extent provided under the terms of any Tranche 2 Letter
of Credit, the expiration date of such Tranche 2 Letter of Credit will be
automatically extended for an additional year, without written amendment, unless
at least 30 days prior to the expiration date of such Tranche 2 Letter of
Credit, a Notice of Non-Extension is given by the Issuing Agent to the
beneficiary of such Tranche 2 Letter of Credit in accordance with the terms of
the

 

 


--------------------------------------------------------------------------------



respective Tranche 2 Letter of Credit that the expiration date of such Tranche 2
Letter of Credit will not be extended beyond its current expiration date. The
Issuing Agent or the relevant Issuing Lender, as the case may be, will give a
Notice of Non-Extension as to any outstanding Tranche 2 Letter of Credit if
requested to do so by the Required Lenders pursuant to Section 9. The Issuing
Agent or the relevant Issuing Lender, as the case may be, will give a Notice of
Non-Extension as to each outstanding Tranche 2 Letter of Credit if the
Commitment Expiration Date has occurred. The Issuing Agent or the relevant
Issuing Lender, as the case may be, will send a copy of each Notice of
Non-Extension to the respective Designated Subsidiary Borrower concurrently with
delivery thereof to the respective beneficiary, unless prohibited by law from
doing so.

2B.06 Changes to Stated Amount. Subject to the terms and conditions hereof, at
any time when any Tranche 2 Letter of Credit is outstanding, at the request of
the respective Designated Subsidiary Borrower, the Issuing Agent or the relevant
Issuing Lender, as the case may be, will enter into an amendment increasing or
reducing the Stated Amount of such Tranche 2 Letter of Credit, provided that (i)
in no event shall the Stated Amount of any Tranche 2 Letter of Credit be
increased to an amount which, when added to (x) the Tranche 2 Letter of Credit
Outstandings (exclusive of Tranche 2 Unpaid Drawings which are repaid on the
date of and prior to the issuance of the respective Tranche 2 Letter of Credit)
at such time and (y) the aggregate principal amount of all Tranche 2 Revolving
Loans then outstanding, would exceed an amount equal to the Total Tranche 2
Commitment at such time, (ii) in no event shall the Stated Amount of any Tranche
2 Letter of Credit issued for the account of any Designated Subsidiary Borrower
be increased to an amount which, when added to (x) the Tranche 2 Letter of
Credit Outstandings (exclusive of Tranche 2 Unpaid Drawings which are repaid on
the date of and prior to the issuance of the respective Tranche 2 Letter of
Credit) applicable to such Borrower at such time and (y) the aggregate principal
amount of all Tranche 2 Revolving Loans incurred by such Borrower and then
outstanding, would exceed an amount equal to such Borrower’s Borrowing Base at
such time, (iii) the Stated Amount of a Tranche 2 Letter of Credit may not be
increased at any time if the conditions precedent set forth in Section 5.02 are
not satisfied at such time, (iv) the Stated Amount of a Tranche 2 Letter of
Credit may not be increased at any time after the date which is 30 days prior to
the Commitment Expiration Date, (v) in no event shall the Stated Amount of any
Tranche 2 Letter of Credit denominated in an Optional Currency issued for the
account of any Designated Subsidiary Borrower be increased to an amount which,
when added to (x) the aggregate Stated Amount of all Tranche 2 Letters of Credit
denominated in Optional Currencies (exclusive of Tranche 2 Unpaid Drawings which
are repaid on the date of and prior to the issuance of the respective Tranche 2
Letter of Credit) at such time and (y) the Tranche 1 Letters of Credit
denominated in Optional Currencies (exclusive of Tranche 1 Unpaid Drawings which
are repaid on the date of and prior to the issuance of the respective Tranche 2
Letter of Credit) at such time, would exceed the Aggregate Multicurrency Letter
of Credit Limit; and (vi) in no event shall the Stated Amount of any Tranche 2
Fronted Letter of Credit issued for the account of any Designated Subsidiary
Borrower be increased to an amount which, when added to (x) the aggregate Stated
Amount of all Tranche 2 Fronted Letters of Credit (exclusive of Tranche 2 Unpaid
Drawings which are repaid on the date of and prior to the issuance of the
respective Tranche 2 Letter of Credit) outstanding at such time and (y) Tranche
1 Fronted Letters of Credit (exclusive of Tranche 1 Unpaid Drawings which are
repaid on the date of and prior to the

 

 


--------------------------------------------------------------------------------



issuance of the respective Tranche 2 Letter of Credit) outstanding at such time,
would exceed the Fronted Letter of Credit Limit.

2B.07 Representations and Warranties of Tranche 2 Lenders. Each Tranche 2 Lender
represents and warrants that each Tranche 2 Non-Fronted Letter of Credit
constitutes a legal, valid and binding obligation of such Tranche 2 Lender
enforceable in accordance with its terms and each Issuing Lender represents and
warrants that each Tranche 2 Fronted Letter of Credit constitutes a legal, valid
and binding obligation of such Issuing Lender enforceable in accordance with its
terms.

2B.08 Existing Tranche 2 Letters of Credit. (a) Each letter of credit issued
under the Existing Credit Agreement or otherwise and outstanding immediately
prior to the Effective Date and which is intended to be a Tranche 2 Letter of
Credit hereunder is listed in Part B of Annex VIII (each such letter of credit,
an “Existing Tranche 2 Letter of Credit”). Each Existing Tranche 2 Letter of
Credit shall be deemed to be a Tranche 2 Letter of Credit hereunder. As soon as
possible following the Effective Date, each Existing Tranche 2 Letter of Credit
shall be amended to replace each Original Lender on such Existing Tranche 2
Letter of Credit with each Tranche 2 Lender party to this Agreement on the
Effective Date in accordance with each such Tranche 2 Lender’s Tranche 2
Percentage. Until an Existing Tranche 2 Letter of Credit has been amended in
accordance with this Section 2B.08, each Original Lender shall be deemed to have
sold and transferred to each Tranche 2 Lender and each such Tranche 2 Lender
(each, a “Tranche 2 Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Original Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Tranche 2 Participant’s Tranche 2 Percentage in such Existing
Tranche 2 Letter of Credit, each substitute Existing Tranche 2 Letter of Credit,
each drawing made thereunder, the obligations of any Borrower under this
Agreement with respect thereto and any security therefore or guaranty pertaining
thereto. Upon any change in the Tranche 2 Commitments of the Tranche 2 Lenders
pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with respect to
all outstanding Existing Tranche 2 Letters of Credit and Unpaid Drawings with
respect thereto, there shall be an automatic adjustment to the participations
pursuant to this Section 2B.08 to reflect the new Tranche 2 Percentages of the
assigning and assignee Tranche 2 Lender.

(b) In determining whether to pay under any Existing Tranche 2 Letter of Credit,
no Original Lender shall have any obligation relative to the Tranche 2
Participants other than to determine that any documents required to be delivered
under such Existing Tranche 2 Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Tranche 2 Letter of Credit, which obligation, it is understood, is
being performed by the Issuing Agent, and upon whom each Original Lender shall
be entitled to rely. Any action taken or omitted to be taken by any Original
Lender under or in connection with any Existing Tranche 2 Letter of Credit
issued by it shall not create for such Original Lender any resulting liability
to any Borrower, any Tranche 2 Lender or any other Person unless such action is
taken or omitted to be taken with gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

 


--------------------------------------------------------------------------------



(c) In the event that any Original Lender makes any payment under any Existing
Tranche 2 Letter of Credit issued by it and the respective Borrower shall not
have reimbursed such amount in full to each Original Lender pursuant to Section
2B.03(a), such Original Lender shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Tranche 2 Participant of
such failure, and each such Tranche 2 Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Original
Lender, the amount of such Tranche 2 Participant’s Tranche 2 Percentage of such
payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Tranche 2 Participant required to fund a payment under an Existing
Tranche 2 Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Tranche 2 Participant shall make available to the Administrative Agent
at the Payment Office for the account of the respective Original Lender such
Tranche 2 Participant’s Tranche 2 Percentage of the amount of such payment on
such Business Day in same day funds (and, to the extent such notice is given
after 11:00 A.M. (New York time) on any Business Day, such Tranche 2 Participant
shall make such payment on the immediately following Business Day). If and to
the extent such Tranche 2 Participant shall not make its Tranche 2 Percentage of
the amount of such payment available to the Administrative Agent for the account
of the respective Original Lender on the same Business Day, such Tranche 2
Participant agrees to pay to the Administrative Agent for the account of such
Original Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Original Lender at the overnight
Federal Funds Rate for the first three days from the date when due and at the
interest rate applicable to Tranche 2 Revolving Loans that are maintained as
Base Rate Loans for each day thereafter. The failure of any Tranche 2
Participant to make available to the Administrative Agent for the account of the
respective Original Lender its Tranche 2 Percentage of any payment under any
Existing Tranche 2 Letter of Credit issued by it shall not relieve any other
Tranche 2 Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such Original Lender its Tranche 2
Percentage of any payment under any such Tranche 2 Letter of Credit on the date
required, as specified above, but no Tranche 2 Participant shall be responsible
for the failure of any other Tranche 2 Participant to make available to the
Administrative Agent for the account of such Original Lender such other Tranche
2 Participant’s Tranche 2 Percentage of any such payment.

(d) Whenever any Original Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Original Lender any payments from the Tranche 2 Participants pursuant to
Section 2B.08(c), such Original Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each Tranche 2 Participant which
has paid its Tranche 2 Percentage thereof, in Dollars and in same day funds, an
amount equal to such Tranche 2 Participant’s Tranche 2 Percentage thereof.

(e) The obligations of the Tranche 2 Participants to make payments to the
Administrative Agent for the account of the respective Original Lender with
respect to Existing Tranche 2 Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in

 

 


--------------------------------------------------------------------------------



accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Tranche 2 Letter of Credit, any transferee of
any Existing Tranche 2 Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Original Lender, or
other Person, whether in connection with this Agreement, any Existing Tranche 2
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent Borrower
or any of its Subsidiaries and the beneficiary named in any such Existing
Tranche 2 Letter of Credit);

(iii) any draft, certificate or other document presented under the Existing
Tranche 2 Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

2B.09 Tranche 2 Fronted Letter of Credit Participations. In the case of Tranche
2 Fronted Letters of Credit:

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each
Lender participating in a Tranche 2 Fronted Letter of Credit (the “Tranche 2
Fronted Letter of Credit Participants”), and each such Tranche 2 Fronted Letter
of Credit Participant shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Tranche 2 Fronted
Letter of Credit Participant’s Tranche 2 Percentage in such Tranche 2 Fronted
Letter of Credit, each drawing made thereunder, the obligations of any Borrower
under this Agreement with respect thereto and any security therefore or guaranty
pertaining thereto. Upon any change in the Tranche 2 Commitments of the Tranche
2 Lenders pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with
respect to all outstanding Tranche 2 Fronted Letters of Credit and Unpaid
Drawings with respect thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2A.09 to reflect the new Tranche 2
Percentages of the assigning and assignee Tranche 2 Lender.

(b) In determining whether to pay under any Tranche 2 Fronted Letter of Credit,
no Issuing Lender shall have any obligation relative to the Tranche 2 Fronted
Letter of Credit Participants other than to determine that any documents
required to be delivered under such Tranche 2 Fronted Letter of Credit have been
delivered and that they appear to substantially

 

 


--------------------------------------------------------------------------------



comply on their face with the requirements of such Tranche 2 Fronted Letter of
Credit. Any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Tranche 2 Fronted Letter of Credit issued by it shall not
create for such Issuing Lender any resulting liability to any Borrower, any
Tranche 2 Lender or any other Person unless such action is taken or omitted to
be taken with gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(c) In the event that any Issuing Lender makes any payment under any Tranche 2
Fronted Letter of Credit issued by it and the respective Borrower shall not have
reimbursed such amount in full to such Issuing Lender as and when required
pursuant to Section 2A.03(a), such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Tranche 2 Fronted Letter of Credit Participant of such failure, and each such
Tranche 2 Fronted Letter of Credit Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Lender, the amount of such Tranche 2 Fronted Letter of Credit Participant’s
Tranche 2 Percentage of such payment in such currency denominated in such
Tranche 2 Fronted Letter of Credit and in same day funds. If the Administrative
Agent so notifies any Tranche 2 Fronted Letter of Credit Participant required to
fund a payment under a Tranche 2 Fronted Letter of Credit prior to 11:00 A.M.
(New York time) on any Business Day, such Tranche 2 Fronted Letter of Credit
Participant shall make available to the Administrative Agent at the Payment
Office for the account of the respective Issuing Lender such Tranche 2 Fronted
Letter of Credit Participant’s Tranche 2 Percentage of the amount of such
payment on such Business Day (or, in the case of an amount payable in an
Optional Currency, the next Business Day or such later day as would be customary
for interbank payments in such Optional Currency) in same day funds (and, to the
extent such notice is given after 11:00 A.M. (New York time) on any Business
Day, such Tranche 2 Fronted Letter of Credit Participant shall make such payment
on the immediately following Business Day (or, in the case of an amount payable
in an Optional Currency, the next Business Day or such later day as would be
customary for interbank payments in such Optional Currency)). If and to the
extent such Tranche 2 Fronted Letter of Credit Participant shall not make its
Tranche 2 Percentage of the amount of such payment available to the
Administrative Agent for the account of the respective Issuing Lender on the
same Business Day, such Tranche 2 Fronted Letter of Credit Participant agrees to
pay to the Administrative Agent for the account of such Issuing Lender,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of such Issuing Lender at the overnight Federal Funds Rate for
the first three days from the date when due and at the interest rate applicable
to Tranche 2 Revolving Loans that are maintained as Base Rate Loans for each day
thereafter (or, in the case of an amount in a currency other than Dollars, the
customary rate for the settlement of interbank obligations in such currency
plus, after such three days, the Applicable Margin for Eurodollar Loans). The
failure of any Tranche 2 Fronted Letter of Credit Participant to make available
to the Administrative Agent for the account of the respective Issuing Lender its
Tranche 2 Percentage of any payment under any Tranche 2 Fronted Letter of Credit
issued by it shall not relieve any other Tranche 2 Fronted Letter of Credit
Participant of its obligation hereunder to make available to the Administrative
Agent for the account of such Issuing Lender its Tranche 2 Percentage of any
payment under any such Tranche 2 Fronted Letter of Credit on the date required,
as specified above, but no Tranche 2 Fronted

 

 


--------------------------------------------------------------------------------



Letter of Credit Participant shall be responsible for the failure of any other
Tranche 2 Fronted Letter of Credit Participant to make available to the
Administrative Agent for the account of such Issuing Lender such other Tranche 2
Fronted Letter of Credit Participant’s Tranche 2 Percentage of any such payment.

(d) Whenever any Issuing Lender receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such
Issuing Lender any payments from the Tranche 2 Fronted Letter of Credit
Participants pursuant to Section 2B.09(c), such Issuing Lender shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Tranche 2 Fronted Letter of Credit Participant which has paid its Tranche 2
Percentage thereof, in the same currency as such payment and in same day funds,
an amount equal to such Tranche 2 Fronted Letter of Credit Participant’s Tranche
2 Percentage thereof.

(e) The obligations of the Tranche 2 Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Tranche 2 Fronted Letters of Credit issued by it shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right which the
Parent Borrower or any of its Subsidiaries may have at any time against a
beneficiary named in a Tranche 2 Fronted Letter of Credit, any transferee of any
Tranche 2 Fronted Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, any Issuing Lender, or other Person,
whether in connection with this Agreement, any Tranche 2 Fronted Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Parent Borrower or any of its
Subsidiaries and the beneficiary named in any such Tranche 2 Fronted Letter of
Credit);

(iii) any draft, certificate or other document presented under the Tranche 2
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

 

 


--------------------------------------------------------------------------------



Annex B

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------



Annex C

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------



Annex D

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------



Annex E

 

[INTENTIONALLY OMITTED]

 

 


--------------------------------------------------------------------------------